UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22273 Nuveen Pennsylvania Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:April 30 Date of reporting period: October 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage 9 Common Share Information 11 Risk Considerations 14 Performance Overview and Holding Summaries 15 Portfolios of Investments 25 Statement of Assets and Liabilities 93 Statement of Operations 95 Statement of Changes in Net Assets 97 Statement of Cash Flows Financial Highlights Notes to Financial Statements Annual Investment Management Agreement Approval Process Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, I am pleased to have this opportunity to introduce myself to you as the new independent chairman of the Nuveen Fund Board, effective July 1, 2013. I am honored to have been selected as chairman, with its primary responsibility to serve the interests of the Nuveen Fund shareholders. My predecessor, Robert Bremner, was the first independent director to serve as chairman of the Board and I, and my fellow Board members, plan to continue his legacy of strong independent oversight of your funds. The global economy has hit major turning points over the last several months to a year. The developed world is gradually recovering from their financial crisis while the emerging markets appear to be struggling with the downshift of China’s growth potential. Japan is entering a new era of growth after decades of economic stagnation and many of the Eurozone nations appear to be exiting their recession. Despite the positive events, there are still potential risks. Middle East tensions, rising oil prices, defaults in Europe and fallout from the financial stress in emerging markets could all reverse the recent progress in the global economy. On the domestic front, recent events such as the Federal Reserve decision to slow down its bond buying program beginning in January of 2014 and the federal budget compromise that would guide government spending into 2015 are both positives for the economy moving forward. Corporate fundamentals are strong as earnings per share and corporate cash are at the highest level in two decades. Unemployment is trending down and the housing market has experienced a rebound, each assisting the positive economic scenario. However, there are some issues to be watched. Interest rates are expected to increase but significant uncertainty about the timing remains. Partisan politics in Washington D.C. with their troublesome outcome add to the uncertainties that could cause problems for the economy going forward. In the near term, governments are focused on economic recovery and the growth of their economies, which could lead to an environment of attractive investment opportunities. Over the long term, the uncertainties mentioned earlier could hinder the potential growth. Because of this, Nuveen’s investment management teams work hard to balance return and risk with a range of investment strategies. I encourage you to read the following commentary on the management of your fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Nuveen Fund Board December 23, 2013 4 Nuveen Investments Portfolio Manager’s Comments Nuveen New Jersey Investment Quality Municipal Fund, Inc. (NQJ) Nuveen New Jersey Premium Income Municipal Fund, Inc. (NNJ) Nuveen New Jersey Dividend Advantage Municipal Fund (NXJ) Nuveen New Jersey Dividend Advantage Municipal Fund 2 (NUJ) Nuveen New Jersey Municipal Value Fund (NJV) Nuveen Pennsylvania Investment Quality Municipal Fund (NQP) Nuveen Pennsylvania Premium Income Municipal Fund 2 (NPY) Nuveen Pennsylvania Dividend Advantage Municipal Fund (NXM) Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (NVY) Nuveen Pennsylvania Municipal Value Fund (NPN) These Funds feature management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments. Portfolio manager Paul L. Brennan, CFA, discusses key investment strategies and the six-month performance of the Nuveen New Jersey and Pennsylvania Funds. Paul assumed portfolio management responsibility for these ten Funds in 2011. APPROVED FUND REORGANIZATIONS During May 2013 and November 2013 (subsequent to the close of this reporting period), the Funds’ Board of Directors/Trustees approved a series of reorganizations for certain of the Pennsylvania and New Jersey Funds included in this report, respectively, (Acquired Funds) to create one, larger-state Fund (Acquiring Fund). The approved reorganizations are as follows: Pennsylvania Fund Acquired Funds Symbol Acquiring Fund Symbol Nuveen Pennsylvania Premium Income Municipal Fund 2 NPY Nuveen Pennsylvania Investment Quality Municipal Fund NQP Nuveen Pennsylvania Dividend Advantage Municipal Fund NXM Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 NVY New Jersey Funds Acquired Fund Symbol Acquiring Fund Symbol Nuveen New Jersey Investment Quality Municipal Fund, Inc. NQJ Nuveen New Jersey Dividend Advantage Municipal Fund NXJ Nuveen New Jersey Premium Income Municipal Fund, Inc. NNJ Nuveen New Jersey Dividend Advantage Municipal Fund 2 NUJ Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service (Moody’s), Inc., or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 Portfolio Manager’s Comments (continued) On December 17, 2013 (subsequent to the close of this reporting period) the reorganizations for the Pennsylvania Funds were approved by shareholders.Subject to the satisfaction of certain customary closing conditions, the reorganizations are expected to close mid-February 2014. See Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies, Approved Fund Reorganizations for further information. What key strategies were used to manage the Nuveen New Jersey and Pennsylvania Funds during the six-month reporting period ended October 31, 2013? During this reporting period, widespread uncertainty about the next step for the Federal Reserve’s quantitative easing program and the potential impact on the economy and financial markets led to increased market volatility. Ongoing political debate over federal spending and headline credit stories involving Detroit and Puerto Rico contributed to an unsettled environment and prompted an increase in selling by bondholders across the fixed income markets. Although September and October brought some stabilization and a rally in the municipal market, municipal bond prices generally declined for the reporting period, especially at the longer end of the maturity spectrum, while the yield curve steepened. During this reporting period, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term and helped us keep our Funds fully invested. During this reporting period, the New Jersey Funds found value in various areas of the market, including health care and higher education. A number of new health care issues that we considered attractively priced enabled us to slightly increase the Funds’ exposure to that sector, including bonds issued for Cooper Health System in Camden, St. Luke’s University Health Network in Phillipsburg and Robert Wood Johnson University Hospital in New Brunswick. We also purchased bonds issued in connection with the restructuring of Rutgers University, which merged with the University of Medicine and Dentistry of New Jersey in July 2013 as part of the state’s plan to enhance comprehensive educational opportunities and create a catalyst for economic growth and new jobs. Despite a substantial drop in Pennsylvania issuance during this reporting period, we also continued to find bonds that helped accomplish our goals for the Pennsylvania Funds, adding a new issue of Lehigh County Authority water bonds, Allegheny County general obligation (GO) bonds, credits issued for Holy Family University and Pennsylvania Turnpike bonds. Our focus in the New Jersey and Pennsylvania Funds as we came into the reporting period was maintaining the Funds’ positioning, as we believed they were well situated for the existing environment. As the market sold off during the summer, we took advantage of attractive opportunities to slightly increase the Funds’ credit and duration profiles as credit fundamentals generally continued to improve. Activity during this reporting period was driven primarily by the reinvestment of proceeds from called and matured bonds, which was aimed at keeping the Funds fully invested and supporting their income streams. During the early part of this reporting period, we continued to experience a number of current bond calls resulting from refinancings, which provided liquidity. As interest rates rose, refinancing activity declined. To generate cash for purchases, we sold selected holdings when we found better opportunities in the marketplace. As of October 31, 2013, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. 6 Nuveen Investments How did the Funds perform during the six-month reporting period ended October 31, 2013? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide the Funds’ returns for the six-month, one-year, five-year, ten-year and since inception periods ended October 31, 2013. Each Fund’s returns are compared with the performance of a corresponding market index and Lipper classification average. For the six months ended October 31, 2013, the cumulative returns on common share net asset value (NAV) for the Nuveen New Jersey and Pennsylvania Funds underperformed the returns for their respective state’s S&P Municipal Bond Index as well as the national S&P Municipal Bond Index. For the same period, NQJ, NNJ and NJV exceeded the average return for the Lipper New Jersey Municipal Debt Funds Classification Average, while NXJ and NUJ lagged this Lipper return. NPY, NXM, NVY and NPN outperformed the Lipper Pennsylvania Municipal Debt Funds Classification Average and NQP underperformed the Lipper Pennsylvania average. Key management factors that influenced the Funds’ returns during this reporting period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of regulatory leverage was an important factor affecting the performance of these Funds. One of the primary reasons that NJV and NPN outperformed the other eight Funds for the six-month period was that these two Funds do not use regulatory leverage. Leverage is discussed in more detail later in this report. As interest rates rose and the yield curve steepened, municipal bonds with shorter maturities generally outperformed those with longer maturities. Overall, credits at the shortest end of the municipal yield curve posted the best returns during this reporting period, while bonds at the longest end produced the weakest results. In general, differences in duration and yield curve positioning were the major drivers of differences in performance. Among these Funds, NUJ, NQP and NVY had the longest durations, which contributed to their underperformance for the period. NQJ, NNJ and NPN were more advantageously positioned in terms of duration and yield curve, with better exposure to the shorter segments of the municipal curve that performed best. Credit exposure also factored into the Funds’ performance as events in the municipal market led investors to avoid risk. High yield bonds came under selling pressure and credit spreads, or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, began to widen. For the reporting period, higher quality bonds generally outperformed lower quality bonds, specifically bonds rated single-A, BBB or lower. These Funds tended to be overweighted in A-rated bonds and lower, which had a negative impact on performance. After underperforming for many months, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the better performing market segments. The outperformance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. The New Jersey Funds generally tended to have larger holdings of pre-refunded bonds than the Pennsylvania Funds, with NQJ, NNJ and NXJ having the heaviest allocations of pre-refunded bonds overall. Housing bonds and GO credits also typically outperformed the general municipal market. In contrast, revenue bonds as a whole underperformed the municipal market. Among the revenue sectors that generally lagged municipal market performance by the widest margins for this reporting period were industrial development revenue (IDR), health care (including hospitals), transportation, utilities, and water and sewer. Tobacco credits backed by the 1998 master tobacco settlement agreement also were among the poorest performing market sectors, due in part to their longer effective durations and lower credit ratings. As of October 31, 2013, all of the New Nuveen Investments 7 Portfolio Manager’s Comments (continued) Jersey Funds had allocations of tobacco bonds issued by the New Jersey Tobacco Settlement Financing Corporation, while NPN had invested in tobacco bonds issued by the District of Columbia. The remaining Pennsylvania Funds did not hold tobacco bonds, primarily due to the fact that Pennsylvania has not issued any tobacco settlement credits. Another factor affecting the Funds’ holdings was the downgrade of debt issued by Puerto Rico. In 2012, Moody’s down-graded Puerto Rico GO bonds to Baa3 from Baa1, Puerto Rico Sales Tax Financing Corporation (COFINA) senior sales tax revenue bonds to Aa3 from Aa2 and COFINA subordinate sales tax revenue bonds to A3 from A1. In October 2013, Moody’s further downgraded the COFINA senior sales tax bonds to A2, while affirming the subordinate bonds at A3. On November 14, 2013 (subsequent to the close of this reporting period), Fitch announced that it was placing the majority of Puerto Rico issuance—with the exception of the COFINA bonds—on negative credit watch, which implies that another downgrade may be likely. While Fitch currently rates Puerto Rico issuance at BBB-, it affirmed the ratings on COFINA bonds at AA- for the senior bonds and A+ for the subordinate bonds, with stable outlooks. On December 11, 2013 (subsequent to the close of this reporting period), Moody’s announced that it also had placed its Baa3 rating on Puerto Rico GOs (and other Puerto Rico issues linked to the GO rating) on review for downgrade. These downgrades were based on Puerto Rico’s ongoing economic problems and, in the case of the COFINA bonds, the impact of these problems on the projected growth of sales tax revenues. However, the COFINA bonds were able to maintain a higher credit rating than the GOs because, unlike the revenue streams supporting some Puerto Rican issues, the sales taxes supporting the COFINA bonds cannot be diverted and used to support Puerto Rico’s GO bonds. For the reporting period ended October 31, 2013, Puerto Rico paper underperformed the municipal market as a whole. All of the New Jersey and Pennsylvania Funds have limited exposure to Puerto Rico bonds, the majority of which are the sales tax bonds issued by COFINA, which we believe are the best of the Puerto Rico issuance. The Funds also hold small positions in other Puerto Rico credits, including highway bonds, but no Puerto Rico GOs. The small nature of our exposure helped to limit the impact of the Puerto Rico bonds’ underperformance on these Funds. 8 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. As mentioned previously, NJV and NPN do not use regulatory leverage.The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage made a negative contribution to the performance of these Funds over this reporting period. As of October 31, 2013, the Funds’ percentages of effective and regulatory leverage are as shown in the accompanying table. NQJ NNJ NXJ NUJ NJV NQP NPY NXM NVY NPN Effective Leverage* % Regulatory Leverage* % N/A % N/A * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. N/A The Fund does not use Regulatory leverage. Nuveen Investments 9 Fund Leverage (continued) THE FUNDS’ REGULATORY LEVERAGE As of October 31, 2013, the Funds have issued and outstanding MuniFund Term Preferred (MTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. As mentioned previously, NJV and NPN do not use regulatory leverage. MTP Shares VRDP Shares Series Shares Issued at Liquidation Value Annual Interest Rate NYSE / NYSE MKT Ticker Series Shares Issued at Liquidation Value Total NQJ $ — — — 2 $ $ NNJ $ — — — 2 $ $ NXJ $ — — — 1 $ $ NUJ $ % NUJ PRC — $ — $ NQP $ — — — 2 $ $ NPY $ — 2 $ $ NXM $ % NXM PRC $ — $ NVY $ % NVY PRC — $ — $ On August 29, 2013, NXJ issued hares to qualified institutional buyers in a private offering pursuant to Rule 144A of the Securities Act of 1933. The proceeds of this issuance were used to redeem all series of the Fund’s Series 2hares, at their $10.00 liquidation value per share plus dividend amounts owed, on September 9, 2013. Refer to Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies for further details on MTP and VRDP Shares. 10 Nuveen Investments Common Share Information COMMON SHARE DIVIDEND INFORMATION During the current reporting period ended October 31, 2013, the Funds’ monthly dividends to common shareholders were as shown in the accompanying table. Per Common Share Amounts NQJ NNJ NXJ NUJ NJV NQP NPY NXM NVY NPN May $ June July August September October Market Yield** % Taxable-Equivalent Yield** % ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.6% and 30.2% for New Jersey and Pennsylvania, respectively. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of October 31, 2013, all of the Funds had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. COMMON SHARE EQUITY SHELF PROGRAMS The following Funds are authorized to issue additional shares through their equity shelf program. Under this program, each Fund, subject to market conditions, may raise additional capital from time to time in varying amounts and offering methods at a net price at or above the Fund’s NAV per share. NQJ NNJ Additional Shares Authorized * * * Equity shelf program declared effective by the SEC during the current reporting period. During the current reporting period, NQJ and NNJ did not sell common shares through their equity shelf programs. Nuveen Investments 11 Common Share Information (continued) Refer to Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies for further details on the Funds’ equity shelf programs. COMMON SHARE REPURCHASES During November 2013 (subsequent to the close of this reporting period), the Nuveen Funds’ Board of Directors/Trustees reauthorized the Funds’ open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding common shares. As of October 31, 2013, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase programs, NJV, NVY and NPN have not repurchased any of their outstanding common shares. NQJ NNJ NXJ NUJ NJV NQP NPY NXM NVY NPN Common Shares Cumulatively Repurchased and Retired — — Common Shares Authorized for Repurchase During the current reporting period, the Funds repurchased and retired their common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NQJ NNJ NXJ NUJ NJV NQP NPY NXM NVY NPN Common Shares Repurchased and Retired — Weighted Average Price per Common Share Repurchased and Retired — — $ $ — $ — $ $ — Weighted Average Discount per Common Share Repurchased and Retired — — % % — % — % % — 12 Nuveen Investments OTHER COMMON SHARE INFORMATION As of October 31, 2013, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NQJ NNJ NXJ NUJ NJV Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV )% )% )% )% )% 6-Month Average Premium/(Discount) to NAV )% )% )% )% )% NQP NPY NXM NVY NPN Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV )% )% )% )% )% 6-Month Average Premium/(Discount) to NAV )% )% )% )% )% Nuveen Investments 13 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Price and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Funds, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Certain aspects of the recently adopted Volcker Rule may limit the availability of tender option bonds, which are used by the Funds for leveraging and duration management purposes. The effects of this new Rule, expected to take effect in mid-2015, may make it more difficult for a Fund to maintain current or desired levels of leverage and may cause the Fund to incur additional expenses to maintain its leverage. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. 14 Nuveen Investments NQJ Nuveen New Jersey Investment Quality Municipal Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NQJ at Common Share NAV )% )% % % NQJ at Common Share Price )% )% % % S&P Municipal Bond New Jersey Index )% )% % % S&P Municipal Bond Index )% )% % % Lipper New Jersey Municipal Debt Funds Classification Average )% )% % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Transportation % Health Care % U.S. Guaranteed % Education and Civic Organizations % Water and Sewer % Tax Obligation/General % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 15 NNJ Nuveen New Jersey Premium Income Municipal Fund, Inc. Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NNJ at Common Share NAV )% )% % % NNJ at Common Share Price )% )% % % S&P Municipal Bond New Jersey Index )% )% % % S&P Municipal Bond Index )% )% % % Lipper New Jersey Municipal Debt Funds Classification Average )% )% % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Transportation % U.S. Guaranteed % Health Care % Education and Civic Organizations % Water and Sewer % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 16 Nuveen Investments NXJ Nuveen New Jersey Dividend Advantage Municipal Fund Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXJ at Common Share NAV )% )% % % NXJ at Common Share Price )% )% % % S&P Municipal Bond New Jersey Index )% )% % % S&P Municipal Bond Index )% )% % % Lipper New Jersey Municipal Debt Funds Classification Average )% )% % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % U.S. Guaranteed % Transportation % Health Care % Education and Civic Organizations % Water and Sewer % Housing/Single Family % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 17 NUJ Nuveen New Jersey Dividend Advantage Municipal Fund 2 Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NUJ at Common Share NAV )% )% % % NUJ at Common Share Price )% )% % % S&P Municipal Bond New Jersey Index )% )% % % S&P Municipal Bond Index )% )% % % Lipper New Jersey Municipal Debt Funds Classification Average )% )% % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % Education and Civic Organizations % U.S. Guaranteed % Long-Term Care % Water and Sewer % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 18 Nuveen Investments NJV Nuveen New Jersey Municipal Value Fund Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year Since Inception1 NJV at Common Share NAV )% )% % NJV at Common Share Price )% )% % S&P Municipal Bond New Jersey Index )% )% % S&P Municipal Bond Index )% )% % Lipper New Jersey Municipal Debt Funds Classification Average )% )% % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition2 (as a % of total investments) Tax Obligation/Limited % Health Care % Education and Civic Organizations % Tax Obligation/General % U.S. Guaranteed % Transportation % Other % Credit Quality2,3,4 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Since inception returns are from April 28, 2009. 2 Holdings are subject to change. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 4 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 19 NQP Nuveen Pennsylvania Investment Quality Municipal Fund Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NQP at Common Share NAV )% )% % % NQP at Common Share Price )% )% % % S&P Municipal Bond Pennsylvania Index )% )% % % S&P Municipal Bond Index )% )% % % Lipper Pennsylvania Municipal Debt Funds Classification Average )% )% % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/General % Health Care % Education and Civic Organizations % Transportation % Water and Sewer % Tax Obligation/Limited % U.S. Guaranteed % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 20 Nuveen Investments NPY Nuveen Pennsylvania Premium Income Municipal Fund 2 Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NPY at Common Share NAV (7.55)% (5.51)% 10.15% 4.93% NPY at Common Share Price (13.79)% (14.45)% 12.23% 4.18% S&P Municipal Bond Pennsylvania Index (3.10)% (1.07)% 6.65% 4.63% S&P Municipal Bond Index (3.63)% (1.69)% 6.63% 4.59% Lipper Pennsylvania Municipal Debt Funds Classification Average (8.29)% (6.18)% 9.67% 4.79% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care % Education and Civic Organizations % Tax Obligation/General % Water and Sewer % U.S. Guaranteed % Transportation % Tax Obligation/Limited % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 21 NXM Nuveen Pennsylvania Dividend Advantage Municipal Fund Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXM at Common Share NAV (7.90)% (5.95)% 9.54% 5.15% NXM at Common Share Price (13.24)% (16.89)% 9.24% 4.11% S&P Municipal Bond Pennsylvania Index (3.10)% (1.07)% 6.65% 4.63% S&P Municipal Bond Index (3.63)% (1.69)% 6.63% 4.59% Lipper Pennsylvania Municipal Debt Funds Classification Average (8.29)% (6.18)% 9.67% 4.79% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Health Care % Education and Civic Organizations % Tax Obligation/General % Long-Term Care % Tax Obligation/Limited % Transportation % Water and Sewer % Utilities % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 22 Nuveen Investments NVY Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NVY at Common Share NAV (8.02)% (5.93)% 8.77% 5.02% NVY at Common Share Price (13.51)% (18.58)% 9.87% 4.12% S&P Municipal Bond Pennsylvania Index (3.10)% (1.07)% 6.65% 4.63% S&P Municipal Bond Index (3.63)% (1.69)% 6.63% 4.59% Lipper Pennsylvania Municipal Debt Funds Classification Average (8.29)% (6.18)% 9.67% 4.79% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition1 (as a % of total investments) Tax Obligation/General % Health Care % Education and Civic Organizations % Tax Obligation/Limited % Transportation % Long-Term Care % Water and Sewer % Other % Credit Quality1,2,3 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Holdings are subject to change. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. Nuveen Investments 23 NPN Nuveen Pennsylvania Municipal Value Fund Performance Overview and Holding Summaries as of October 31, 2013 Average Annual Total Returns as of October 31, 2013 Cumulative Average Annual 6-Month 1-Year Since Inception1 NPN at Common Share NAV (4.68)% (3.05)% 6.70% NPN at Common Share Price (12.12)% (9.55)% 3.00% S&P Municipal Bond Pennsylvania Index (3.10)% (1.07)% 5.46% S&P Municipal Bond Index (3.63)% (1.69)% 5.57% Lipper Pennsylvania Municipal Debt Funds Classification Average (8.29)% (6.18)% 6.72% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. Portfolio Composition2 (as a % of total investments) Health Care % Tax Obligation/Limited % Education and Civic Organizations % Water and Sewer % Tax Obligation/General % Transportation % Housing/Multifamily % Other % Credit Quality2,3,4 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Since inception returns are from April 28, 2009. 2 Holdings are subject to change. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 4 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 24 Nuveen Investments NQJ Nuveen New Jersey Investment Quality Municipal Fund, Inc. Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.1% (100.0% of Total Investments) MUNICIPAL BONDS – 146.1% (100.0% of Total Investments) Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 Caa1 $ 5.125%, 1/01/37 1/15 at 100.00 Caa1 Total Consumer Discretionary Consumer Staples – 4.9% (3.3% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 13.0% (8.9% of Total Investments) Camden County Improvement Authority, New Jersey, Lease Revenue Bonds Rowan University School of Osteopathic Medicine Project, Series 2013A, 5.000%, 12/01/32 12/23 at 100.00 A+ New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 5.000%, 12/01/24 – AMBAC Insured 6/15 at 100.00 N/R New Jersey Economic Development Authority, Rutgers University General Obligation Lease Revenue Bonds, Tender Option Bond Trust 3359, 18.073%, 12/15/36 (IF) (4) 6/23 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2002D, 5.250%, 7/01/32 – ACA Insured 1/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 2007D, 5.000%, 7/01/27 7/17 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/22 – NPFG Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F, 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 A1 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Passaic County Community College, Series 2010C, 5.250%, 7/01/32 7/20 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.641%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H, 5.000%, 7/01/16 – FGIC Insured 7/14 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2012B, 5.000%, 7/01/42 7/22 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ Nuveen Investments 25 NQJ Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 2013D, 5.000%, 7/01/43 7/23 at 100.00 A $ New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A: 5.000%, 7/01/18 No Opt. Call AA 5.000%, 7/01/19 No Opt. Call AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA– New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1A, 4.250%, 12/01/25 (Alternative Minimum Tax) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust 4736: 11.867%, 12/01/23 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 11.731%, 12/01/24 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 12.296%, 12/01/25 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.917%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Inter-American University of Puerto Rico Project, Refunding Series 2012, 5.000%, 10/01/31 10/22 at 100.00 A– Financing Authority, Higher Education Revenue Bonds, Inter-American University of Puerto Rico Project, Refunding Series 2012, 5.000%, 10/01/31 Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 17.993%, 5/01/21 (IF) (4) No Opt. Call AA– Total Education and Civic Organizations Financials – 1.8% (1.2% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Health Care – 21.8% (14.9% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 2/23 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.351%, 7/01/38 – AGC Insured (IF) (4) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.250%, 7/01/35 7/21 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Barnabas Health, Series 2012A, 5.000%, 7/01/24 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades Medical Center Obligated Group Issue, Series 2013: 5.250%, 7/01/31 7/23 at 100.00 BBB 5.500%, 7/01/43 7/23 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 A3 $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group Issue, Refunding Series 2012: 3.750%, 7/01/27 No Opt. Call A3 5.000%, 7/01/31 7/22 at 100.00 A3 5.000%, 7/01/37 7/22 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011: 5.000%, 7/01/25 7/18 at 100.00 A 5.000%, 7/01/26 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2013A, 5.000%, 7/01/32 7/23 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson University Hospital, Series 2013A, 5.500%, 7/01/43 7/23 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B: 5.000%, 7/01/25 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 8/23 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003: 5.500%, 7/01/23 1/14 at 100.00 Ba2 5.500%, 7/01/33 1/14 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/25 7/16 at 100.00 A2 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 Newark, New Jersey, GNMA Collateralized Healthcare Facility Revenue Bonds, New Community Urban Renewal Corporation, Series 2001A, 5.200%, 6/01/30 6/14 at 100.00 Aa1 Total Health Care Housing/Multifamily – 2.0% (1.4% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Newark Housing Authority, New Jersey, GNMA Collateralized Housing Revenue Bonds, Fairview Apartments Project, Series 2000A, 6.400%, 10/20/34 (Alternative Minimum Tax) 4/14 at 100.00 Aa2 Total Housing/Multifamily Nuveen Investments 27 NQJ Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 3.7% (2.5% of Total Investments) $ New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.450%, 10/01/25 10/21 at 100.00 Aa1 $ New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Total Housing/Single Family Long-Term Care – 3.4% (2.4% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.750%, 11/01/24 11/14 at 100.00 BBB– New Jersey Economic Development Authority, GNMA Collateralized Mortgage Revenue Bonds, Victoria Health Corporation, Series 2001A, 5.200%, 12/20/36 12/14 at 100.00 Aa3 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001, 5.875%, 6/01/18 1/14 at 100.00 A– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2002, 5.250%, 6/01/32 6/15 at 100.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 7/23 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 5.8% (4.0% of Total Investments) Haddon Heights School District, Camden County, New Jersey, General Obligation Bonds, Refunding Series 2012, 3.250%, 1/01/30 1/23 at 100.00 AA– Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Monroe Township, Middlesex County, New Jersey, General Obligation Bonds, Series 2003, 3.000%, 1/15/33 1/22 at 100.00 AA Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 12/19 at 100.00 A3 Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue Bonds, Series 2011A, 5.000%, 6/15/41 6/21 at 100.00 AA+ West Deptford Township, New Jersey, General Obligation Bonds, Series 2004: 5.000%, 9/01/16 – AMBAC Insured 9/14 at 100.00 A– 4.750%, 9/01/18 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 36.4% (24.9% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, Hudson County Plaza Refunding Project, Series 2013, 3.250%, 4/01/35 4/22 at 100.00 Aa3 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Lower Township Municipal Utilities Authority, Cape May County, New Jersey, Revenue Bonds, Series 2003D, 5.000%, 12/01/16 – FGIC Insured 12/13 at 100.00 Baa1 $ New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/21 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/26 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, Lease Revenue Bonds, Liberty State Park Project, Series 2005C, 5.000%, 3/01/27 – AGM Insured 3/15 at 100.00 AA– New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2013NN, 5.000%, 3/01/28 1/14 at 100.00 A+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 A1 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Expansion Project, Series 2012, 3.500%, 5/01/35 5/22 at 100.00 Aa3 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 6.000%, 8/01/39 8/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2011A-1, 5.000%, 8/01/43 8/21 at 100.00 A+ Union County Improvement Authority, New Jersey, Lease Revenue Refunding Bonds, City of Plainfield – Park Madison Redevelopment Project, Tender Option Trust 1145, 18.238%, 3/01/34 (IF) (4) No Opt. Call AA+ Nuveen Investments 29 NQJ Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 $ Total Tax Obligation/Limited Transportation – 27.3% (18.7% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River Joint Toll Bridge Commission, Pennsylvania, Revenue Bonds, Refunding Series 2012A: 5.000%, 7/01/24 7/22 at 100.00 A2 4.000%, 7/01/26 7/22 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E: 5.000%, 1/01/40 – AGM Insured 1/20 at 100.00 AA– 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012: 5.000%, 1/01/25 No Opt. Call BBB– 5.000%, 1/01/26 No Opt. Call BBB– New Brunswick Parking Authority, Middlesex County, New Jersey, Guaranteed Parking Revenue Bonds, Refunding Series 2012: 5.000%, 9/01/28 9/22 at 100.00 A+ 5.000%, 9/01/29 9/22 at 100.00 A+ New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 7.100%, 11/01/31 (Alternative Minimum Tax) (6) 5/14 at 100.00 N/R New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999: 5.125%, 9/15/23 (Alternative Minimum Tax) 3/14 at 100.00 B 5.250%, 9/15/29 (Alternative Minimum Tax) 9/22 at 101.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2012B, 5.000%, 1/01/28 1/23 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.169%, 1/01/43 (IF) (4) 7/22 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 AA– 5.000%, 12/01/34 6/15 at 101.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 17.664%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Seventh Series 2013, 4.000%, 1/15/43 (Alternative Minimum Tax) 1/23 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) South Jersey Transportation Authority, New Jersey, Transportation System Revenue Bonds, Refunding Series 2012: $ 5.000%, 11/01/20 No Opt. Call A– $ 5.000%, 11/01/22 No Opt. Call A– Total Transportation U.S. Guaranteed – 17.1% (11.7% of Total Investments) (5) Gloucester County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2005A: 5.000%, 9/01/21 (Pre-refunded 9/01/15) – NPFG Insured 9/15 at 100.00 AA+ (5) 5.000%, 9/01/22 (Pre-refunded 9/01/15) – NPFG Insured 9/15 at 100.00 AA+ (5) Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 AA- (5) 5.000%, 4/01/35 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 AA- (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/22 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/18 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/19 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) 4.750%, 7/01/20 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) 4.250%, 7/01/24 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 5.500%, 7/01/23 (Pre-refunded 7/01/14) – RAAI Insured 7/14 at 100.00 BBB+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C: 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/21 (Pre-refunded 7/01/14) – FGIC Insured 7/14 at 100.00 AA- (5) New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) 5.000%, 9/15/24 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 (Pre-refunded 6/15/15) – AGM Insured 6/15 at 100.00 AA+ (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 55 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 55 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 A (5) Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Project, Series 2005, 5.000%, 5/01/30 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 Aa3 (5) Total U.S. Guaranteed Nuveen Investments 31 NQJ Nuveen New Jersey Investment Quality Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 1.1% (0.8% of Total Investments) $ Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB $ Mercer County Improvement Authority, New Jersey, Solid Waste Revenue Bonds, Regional Sludge Project, Series 2003, 5.000%, 12/15/14 – FGIC Insured 12/13 at 100.00 AA+ New Jersey Economic Development Authority, Energy Facilities Revenue Bonds, UMM Energy Partners, LLC Project, Series 2012A, 4.750%, 6/15/32 (Alternative Minimum Tax) No Opt. Call Baa3 Total Utilities Water and Sewer – 7.5% (5.1% of Total Investments) Lacey Municipal Utilities Authority, Ocean County, New Jersey, Water Revenue Bonds, Series 2003B: 5.000%, 12/01/17 FGIC Insured 12/13 at 100.00 Baa1 5.000%, 12/01/18 FGIC Insured 12/13 at 100.00 Baa1 5.000%, 12/01/19 FGIC Insured 12/13 at 100.00 Baa1 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water Company, Series 2012C: 5.000%, 10/01/23 No Opt. Call A 4.250%, 10/01/47 (Alternative Minimum Tax) 10/22 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A1 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A1 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Tender Option Bond Trust 4729, 7.335%, 9/01/21 (IF) (4) No Opt. Call AAA North Hudson Sewerage Authority, New Jersey Gross Revenue Senior Lien Lease Certificates, Series 2012A: 5.000%, 6/01/27 – NPFG Insured 6/22 at 100.00 A 5.000%, 6/01/42 – NPFG Insured 6/22 at 100.00 A Total Water and Sewer $ Total Long-Term Investments (cost $425,908,070) Variable Rate Demand Preferred Shares, at Liquidation Value – (49.0)% (7) ) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.5%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 32 Nuveen Investments NNJ Nuveen New Jersey Premium Income Municipal Fund, Inc. Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.8% (100.0% of Total Investments) MUNICIPAL BONDS – 146.8% (100.0% of Total Investments) Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 Caa1 $ 5.125%, 1/01/37 1/15 at 100.00 Caa1 Total Consumer Discretionary Consumer Staples – 4.3% (3.0% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 13.7% (9.3% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 5.000%, 12/01/24 – AMBAC Insured 6/15 at 100.00 N/R New Jersey Economic Development Authority, Rutgers University General Obligation Lease Revenue Bonds, Tender Option Bond Trust 3359, 18.073%, 12/15/36 (IF) (4) 6/23 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2002D, 5.250%, 7/01/32 – ACA Insured 1/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/19 – NPFG Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Passaic County Community College, Series 2010C, 5.375%, 7/01/41 7/20 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.641%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H: 5.000%, 7/01/18 – FGIC Insured 7/14 at 100.00 A 5.000%, 7/01/23 – FGIC Insured 7/14 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2012B, 5.000%, 7/01/37 7/22 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 2013D, 5.000%, 7/01/43 7/23 at 100.00 A New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A, 5.000%, 7/01/19 No Opt. Call AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6.125%, 6/01/30 – AGC Insured (Alternative Minimum Tax) 6/18 at 100.00 AA– Nuveen Investments 33 NNJ Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1A, 4.375%, 12/01/26 (Alternative Minimum Tax) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1B, 5.750%, 12/01/39 (Alternative Minimum Tax) 12/22 at 100.00 A New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust 4736: 11.731%, 12/01/24 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 12.296%, 12/01/25 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 12.942%, 12/01/26 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.974%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 17.993%, 5/01/21 (IF) (4) No Opt. Call AA– Total Education and Civic Organizations Financials – 0.9% (0.6% of Total Investments) New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Health Care – 19.1% (13.0% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 2/23 at 100.00 BBB 25 Camden County Improvement Authority, New Jersey, Healthcare Revenue Bonds, Cooper Health System, Series 2005B, 5.250%, 2/15/27 2/15 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.351%, 7/01/38 – AGC Insured (IF) (4) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011: 6.000%, 7/01/26 7/21 at 100.00 BB+ 6.250%, 7/01/35 7/21 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Barnabas Health, Series 2012A, 5.000%, 7/01/24 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades Medical Center Obligated Group Issue, Series 2013: 5.250%, 7/01/31 7/23 at 100.00 BBB 5.500%, 7/01/43 7/23 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group Issue, Refunding Series 2012: $ 3.750%, 7/01/27 No Opt. Call A3 $ 5.000%, 7/01/31 7/22 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011: 5.000%, 7/01/26 7/22 at 100.00 A 5.000%, 7/01/27 7/22 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2013A, 5.000%, 7/01/32 7/23 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson University Hospital, Series 2013A, 5.500%, 7/01/43 7/23 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B, 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 8/23 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 1/14 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 12/13 at 100.00 A1 Total Health Care Housing/Multifamily – 3.3% (2.2% of Total Investments) Essex County Improvement Authority, New Jersey, FNMA Enhanced Multifamily Revenue Bonds, Mount Carmel Towers, Series 2002, 4.750%, 11/01/22 (Alternative Minimum Tax) 1/14 at 100.00 Aa1 New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 2013-2: 4.350%, 11/01/33 (Alternative Minimum Tax) 11/22 at 100.00 AA– 4.600%, 11/01/38 (Alternative Minimum Tax) 11/22 at 100.00 AA– 4.750%, 11/01/46 (Alternative Minimum Tax) 11/22 at 100.00 AA– Total Housing/Multifamily Housing/Single Family – 2.6% (1.8% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.650%, 10/01/29 4/21 at 100.00 Aa1 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Total Housing/Single Family Nuveen Investments 35 NNJ Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 2.5% (1.7% of Total Investments) $ Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R $ New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.800%, 11/01/31 11/14 at 100.00 BBB– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001, 5.500%, 6/01/21 1/14 at 100.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 7/23 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 6.2% (4.2% of Total Investments) Freehold Regional High School District, Monmouth County, New Jersey, General Obligation Bonds, Refunding Series 2001, 5.000%, 3/01/17 – FGIC Insured No Opt. Call AA Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ Washington Township Board of Education, Mercer County, New Jersey, General Obligation Bonds, Series 2005, 5.250%, 1/01/27 – AGM Insured No Opt. Call Aa3 West Deptford Township, New Jersey, General Obligation Bonds, Series 2004, 4.750%, 9/01/17 – AMBAC Insured 9/14 at 100.00 A– Total Tax Obligation/General Tax Obligation/Limited – 38.2% (26.1% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/15/19 – AGM Insured 12/13 at 100.00 Aa2 Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2003B, 0.000%, 11/01/25 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, Hudson County Plaza Refunding Project, Series 2013, 3.250%, 4/01/35 4/22 at 100.00 Aa3 New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/25 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/26 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: $ 5.125%, 6/15/27 6/17 at 100.00 Baa3 $ 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2013NN, 5.000%, 3/01/22 No Opt. Call A+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Sports and Exposition Authority, Convention Center Luxury Tax Bonds, Series 2004, 5.500%, 3/01/22 – NPFG Insured No Opt. Call A New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 A1 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Expansion Project, Series 2012, 3.500%, 5/01/35 5/22 at 100.00 Aa3 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2011A-1, 5.000%, 8/01/43 8/21 at 100.00 A+ Union County Improvement Authority, New Jersey, Lease Revenue Refunding Bonds, City of Plainfield – Park Madison Redevelopment Project, Tender Option Trust 1145, 18.238%, 3/01/34 (IF) (4) No Opt. Call AA+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 25.1% (17.1% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2012A, 5.000%, 1/01/42 1/23 at 100.00 A1 Nuveen Investments 37 NNJ Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Delaware River Joint Toll Bridge Commission, Pennsylvania, Revenue Bonds, Refunding Series 2012A, 5.000%, 7/01/25 7/22 at 100.00 A2 $ Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012, 5.000%, 1/01/25 No Opt. Call BBB– New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999: 5.125%, 9/15/23 (Alternative Minimum Tax) 3/14 at 100.00 B 5.250%, 9/15/29 (Alternative Minimum Tax) 9/22 at 101.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call A1 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2012B, 5.000%, 1/01/28 1/23 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.169%, 1/01/43 (IF) (4) 7/22 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Passaic County Improvement Authority, New Jersey, Revenue Bonds, Paterson Parking Deck Facility, Series 2005, 5.000%, 4/15/35 – AGM Insured 4/15 at 100.00 A2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 AA– 5.000%, 12/01/34 6/15 at 101.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 17.664%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A South Jersey Transportation Authority, New Jersey, Transportation System Revenue Bonds, Refunding Series 2012, 5.000%, 11/01/22 No Opt. Call A– Total Transportation U.S. Guaranteed – 23.2% (15.8% of Total Investments) (5) Egg Harbor Township School District, Atlantic County, New Jersey, General Obligation Bonds, Series 2005, 5.000%, 4/01/27 (Pre-refunded 4/01/15) – NPFG Insured 4/15 at 100.00 N/R (5) Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 5.000%, 4/01/25 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 AA- (5) 5.000%, 4/01/35 (Pre-refunded 4/01/15) – AMBAC Insured 4/15 at 100.00 AA- (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Economic Development Authority, Revenue Bonds, Yeshiva Ktana of Passaic, Series 1993, 8.000%, 9/15/18 (ETM) No Opt. Call N/R (5) 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) $ New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/19 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 5.000%, 7/01/18 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) 5.000%, 7/01/19 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) 4.750%, 7/01/20 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 5.500%, 7/01/23 (Pre-refunded 7/01/14) – RAAI Insured 7/14 at 100.00 BBB+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 5.000%, 7/01/20 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/24 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) 5.000%, 9/15/28 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005B, 5.250%, 12/15/18 (Pre-refunded 12/15/15) – FGIC Insured 12/15 at 100.00 AA+ (5) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 (Pre-refunded 6/15/15) – AGM Insured 6/15 at 100.00 AA+ (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 – AMBAC Insured (ETM) No Opt. Call AA+ (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 A (5) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/35 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 AA+ (5) University of Medicine and Dentistry of New Jersey, Certificates of Participation, University Housing Associates, LLC, Series 2004, 5.000%, 6/15/29 (Pre-refunded 6/15/14) – NPFG Insured 6/14 at 100.00 N/R (5) Total U.S. Guaranteed Utilities – 0.1% (0.1% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Water and Sewer – 7.3% (4.9% of Total Investments) Jersey City Sewer Authority, Hudson County, New Jersey, Sewer Revenue Refunding Bonds, Series 1993, 6.250%, 1/01/14 – AMBAC Insured No Opt. Call N/R New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water Company, Series 2012C, 4.250%, 10/01/47 (Alternative Minimum Tax) 10/22 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A1 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A1 Nuveen Investments 39 NNJ Nuveen New Jersey Premium Income Municipal Fund, Inc. (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Tender Option Bond Trust 4729, 7.335%, 9/01/21 (IF) (4) No Opt. Call AAA $ New Jersey Water Supply Authority, Water Supply Authority Bonds, Manasquan Reservoir, Series 2005, 5.000%, 8/01/31 – NPFG Insured 8/15 at 100.00 AA North Hudson Sewerage Authority, New Jersey, Gross Revenue Senior Lien Lease Certificates, Series 2012A: 5.000%, 6/01/27 – NPFG Insured 6/22 at 100.00 A 5.000%, 6/01/42 – NPFG Insured 6/22 at 100.00 A Wanaque Valley Regional Sewer Authority, Passaic County, New Jersey, Sewer Revenue Refunding Bonds, Series 1993B, 5.750%, 9/01/18 – AMBAC Insured No Opt. Call A1 Total Water and Sewer $ Total Long-Term Investments (cost $257,250,911) Variable Rate Demand Preferred Shares, at Liquidation Value – (49.7)% (6) ) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Services, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.9%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 40 Nuveen Investments NXJ Nuveen New Jersey Dividend Advantage Municipal Fund Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.8% (100.0% of Total Investments) MUNICIPAL BONDS – 144.8% (100.0% of Total Investments Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 Caa1 $ 5.125%, 1/01/37 1/15 at 100.00 Caa1 Total Consumer Discretionary Consumer Staples – 5.1% (3.6% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 9.9% (6.8% of Total Investments) New Jersey Economic Development Authority, Rutgers University General Obligation Lease Revenue Bonds, Tender Option Bond Trust 3359, 18.073%, 12/15/36 (IF) (4) 6/23 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A 60 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/21 – NPFG Insured 7/14 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2006A, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.641%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2012B, 5.000%, 7/01/42 7/22 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 2013D, 5.000%, 7/01/38 7/23 at 100.00 A New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1A, 4.250%, 12/01/25 (Alternative Minimum Tax) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust 4736, 11.867%, 12/01/23 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.917%, 6/01/30 (IF) (4) 6/19 at 100.00 AA Nuveen Investments 41 NXJ Nuveen New Jersey Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System Project, Refunding Series 2012, 5.125%, 4/01/32 4/22 at 100.00 BBB– $ 75 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Inter-American University of Puerto Rico Project, Refunding Series 2012, 5.000%, 10/01/31 10/22 at 100.00 A– Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.500%, 12/01/31 12/13 at 100.00 BBB– Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 17.993%, 5/01/21 (IF) (4) No Opt. Call AA– Total Education and Civic Organizations Financials – 1.9% (1.3% of Total Investments) New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) 1/14 at 100.00 N/R New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 1/14 at 100.00 Baa3 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Total Financials Health Care – 16.3% (11.2% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.351%, 7/01/38 – AGC Insured (IF) (4) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.000%, 7/01/26 7/21 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Barnabas Health, Series 2012A, 5.000%, 7/01/24 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades Medical Center Obligated Group Issue, Series 2013: 5.250%, 7/01/31 7/23 at 100.00 BBB 5.500%, 7/01/43 7/23 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group Issue, Refunding Series 2012: 3.750%, 7/01/27 No Opt. Call A3 5.000%, 7/01/31 7/22 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2013A, 5.000%, 7/01/32 7/23 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B, 5.000%, 7/01/25 – RAAI Insured 7/15 at 100.00 N/R $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Series 2006A, 5.000%, 7/01/29 1/17 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 1/14 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 Total Health Care Housing/Multifamily – 1.0% (0.7% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Total Housing/Multifamily Housing/Single Family – 5.4% (3.7% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.650%, 10/01/29 4/21 at 100.00 Aa1 Industrials – 0.7% (0.5% of Total Investments) Gloucester County Improvement Authority, New Jersey, Solid Waste Resource Recovery Revenue Refunding Bonds, Waste Management Inc. Project, Series 1999A, 2.125%, 12/01/29 (Mandatory put 12/01/17) No Opt. Call A– Long-Term Care – 3.0% (2.1% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at Wards Homestead, Series 2004A, 5.800%, 11/01/31 11/14 at 100.00 BBB– New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 6.000%, 6/01/25 12/13 at 100.00 A– 5.500%, 6/01/31 12/13 at 100.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 7/23 at 100.00 BBB– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group, Series 1998, 5.125%, 7/01/25 1/14 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 3.8% (2.7% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Linden, New Jersey, General Obligation Bonds, Refunding Series 2011, 4.000%, 5/01/23 5/21 at 100.00 AA– Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 12/19 at 100.00 A3 Nuveen Investments 43 NXJ Nuveen New Jersey Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ $ Total Tax Obligation/General Tax Obligation/Limited – 36.8% (25.4% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 AA Camden County Improvement Authority, New Jersey, County Guaranteed Lease Revenue Bonds, Series 2005A, 5.000%, 9/01/16 – AGM Insured 9/15 at 100.00 Aa2 Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 2004, 5.250%, 1/01/16 – AMBAC Insured 1/15 at 102.00 A– Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Refunding Series 2012A, 5.000%, 11/01/20 No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/27 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/21 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/26 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/15 – NPFG Insured 7/14 at 100.00 A New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 65 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2013NN, 5.000%, 3/01/28 1/14 at 100.00 A+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured No Opt. Call AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 A1 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: $ 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– $ 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 5.000%, 12/15/26 – AMBAC Insured 12/17 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Expansion Project, Series 2012, 3.500%, 5/01/35 5/22 at 100.00 Aa3 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Union County Improvement Authority, New Jersey, Lease Revenue Refunding Bonds, City of Plainfield – Park Madison Redevelopment Project, Tender Option Trust 1145, 18.238%, 3/01/34 (IF) (4) No Opt. Call AA+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 22.5% (15.5% of Total Investments) Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A1 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River Joint Toll Bridge Commission, Pennsylvania, Revenue Bonds, Refunding Series 2012A, 4.000%, 7/01/27 7/22 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012, 5.000%, 1/01/27 No Opt. Call BBB– New Brunswick Parking Authority, Middlesex County, New Jersey, Guaranteed Parking Revenue Bonds, Refunding Series 2012, 5.000%, 9/01/31 9/22 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/13 at 100.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call A1 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A 35 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2012B, 5.000%, 1/01/28 1/23 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.169%, 1/01/43 (IF) (4) 7/22 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005, 5.000%, 12/01/34 6/15 at 101.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 17.664%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Seventh Series 2013, 4.000%, 1/15/43 (Alternative Minimum Tax) 1/23 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 AA– Nuveen Investments 45 NXJ Nuveen New Jersey Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A $ South Jersey Transportation Authority, New Jersey, Transportation System Revenue Bonds, Refunding Series 2012, 5.000%, 11/01/22 No Opt. Call A– Total Transportation U.S. Guaranteed – 27.2% (18.8% of Total Investments) (5) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2004L, 5.125%, 7/01/21 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/17 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/24 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B, 5.000%, 7/01/21 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured 7/14 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, University of Medicine and Dentistry of New Jersey, Refunding Series 2009B: 25 6.500%, 12/01/19 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (5) 6.500%, 12/01/20 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (5) 5 7.125%, 12/01/23 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (5) New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/19 (Pre-refunded 7/01/14) – FGIC Insured 7/14 at 100.00 AA- (5) New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) 5.000%, 9/15/24 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) No Opt. Call N/R (5) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 (Pre-refunded 6/15/15) – AGM Insured 6/15 at 100.00 AA+ (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 15 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 25 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 A (5) North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2001A, 0.000%, 8/01/23 – NPFG Insured (ETM) No Opt. Call Baa1 (5) 20 University of Medicine and Dentistry of New Jersey, Certificates of Participation, University Housing Associates, LLC, Series 2004, 5.250%, 6/15/21 (Pre-refunded 6/15/14) – NPFG Insured 6/14 at 100.00 N/R (5) 45 University of Medicine and Dentistry of New Jersey, Certificates of Participation, University Housing Associates, LLC, Series 2004, 5.000%, 6/15/36 (Pre-refunded 6/15/14) – NPFG Insured 6/14 at 100.00 N/R (5) Total U.S. Guaranteed 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 2.5% (1.7% of Total Investments) $ Industrial Pollution Control Financing Authority of Cape May County, New Jersey, Pollution Control Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured No Opt. Call A $ New Jersey Economic Development Authority, Energy Facilities Revenue Bonds, UMM Energy Partners, LLC Project, Series 2012A, 5.125%, 6/15/43 (Alternative Minimum Tax) 6/22 at 100.00 Baa3 Total Utilities Water and Sewer – 8.4% (5.8% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 7/15 at 100.00 Ba2 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water Company, Series 2012C: 5.000%, 10/01/23 No Opt. Call A 4.250%, 10/01/47 (Alternative Minimum Tax) 10/22 at 100.00 A New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A1 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A1 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Series 2012A, 3.250%, 9/01/31 9/21 at 100.00 AAA New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Tender Option Bond Trust 4729, 7.335%, 9/01/21 (IF) (4) No Opt. Call AAA North Hudson Sewerage Authority, New Jersey Gross Revenue Senior Lien Lease Certificates, Series 2012A: 5.000%, 6/01/27 – NPFG Insured 6/22 at 100.00 A 5.000%, 6/01/42 – NPFG Insured 6/22 at 100.00 A Total Water and Sewer $ Total Long-Term Investments (cost $134,868,392) Variable Rate Demand Preferred Shares, at Liquidation Value – (47.2)% (6) ) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Services, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.6% (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 47 NUJ Nuveen New Jersey Dividend Advantage Municipal Fund 2 Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.9% (100.0% of Total Investments) MUNICIPAL BONDS – 151.9% (100.0% of Total Investments) Consumer Discretionary – 0.4% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 5.000%, 1/01/32 1/15 at 100.00 Caa1 $ 5.125%, 1/01/37 1/15 at 100.00 Caa1 Total Consumer Discretionary Consumer Staples – 5.4% (3.5% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 B1 4.750%, 6/01/34 6/17 at 100.00 B2 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 12.7% (8.4% of Total Investments) Camden County Improvement Authority, New Jersey, Lease Revenue Bonds Rowan University School of Osteopathic Medicine Project, Series 2013A, 5.000%, 12/01/32 12/23 at 100.00 A+ New Jersey Economic Development Authority, Rutgers University General Obligation Lease Revenue Bonds, Tender Option Bond Trust 3359, 18.073%, 12/15/36 (IF) (4) 6/23 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, Series 2004C, 5.500%, 7/01/23 7/14 at 100.00 BBB New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Series 2007E, 5.000%, 7/01/33 No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Princeton University, Tender Option Bond Trust 3922, 13.641%, 7/01/19 (IF) No Opt. Call AAA New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2012B, 5.000%, 7/01/37 7/22 at 100.00 A New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 5.000%, 7/01/32 7/21 at 100.00 BBB+ 5.000%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 2013D, 5.000%, 7/01/38 7/23 at 100.00 A 25 New Jersey Educational Facilities Authority, Revenue Bonds, University of Medicine and Dentistry of New Jersey, Refunding Series 2009B, 6.000%, 12/01/17 No Opt. Call N/R New Jersey Educational Facilities Authority, Revenue Refunding Bonds, College of New Jersey, Series 2012A, 5.000%, 7/01/19 No Opt. Call AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 5.000%, 12/01/25 12/19 at 100.00 AA New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2011-1, 5.750%, 12/01/27 (Alternative Minimum Tax) 12/21 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1A, 4.250%, 12/01/25 (Alternative Minimum Tax) 12/22 at 100.00 AA 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust 4736, 11.867%, 12/01/23 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA $ New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust PA-4643, 19.917%, 6/01/30 (IF) (4) 6/19 at 100.00 AA New Jersey Institute of Technology, New Jersey, General Obligation Bonds, Series 2012A, 5.000%, 7/01/42 7/22 at 100.00 A+ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System Project, Refunding Series 2012, 5.125%, 4/01/32 4/22 at 100.00 BBB– 75 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Inter-American University of Puerto Rico Project, Refunding Series 2012, 5.000%, 10/01/31 10/22 at 100.00 A– Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 17.993%, 5/01/21 (IF) (4) No Opt. Call AA– Total Education and Civic Organizations Financials – 5.2% (3.4% of Total Investments) New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) 1/14 at 100.00 N/R New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 1/14 at 100.00 Baa3 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill Project, Series 2002, 5.750%, 10/01/21 No Opt. Call Ba2 Total Financials Health Care – 25.6% (16.9% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 2/23 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A, 5.750%, 2/15/34 8/14 at 100.00 BBB New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, Series 2008A, 5.000%, 7/01/27 7/18 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Tender Option Bond Trust 3018, 18.351%, 7/01/38 – AGC Insured (IF) (4) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Refunding Series 2011, 6.250%, 7/01/35 7/21 at 100.00 BB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Barnabas Health, Series 2012A, 5.000%, 7/01/24 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades Medical Center Obligated Group Issue, Series 2013: 5.250%, 7/01/31 7/23 at 100.00 BBB 5.500%, 7/01/43 7/23 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional Medical Center, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured 7/17 at 100.00 A3 90 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized Hospital, Series 2005A, 5.500%, 7/01/36 7/15 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006, 5.125%, 7/01/35 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System Obligated Group Issue, Refunding Series 2012, 3.750%, 7/01/27 No Opt. Call A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2011, 5.000%, 7/01/26 7/22 at 100.00 A Nuveen Investments 49 NUJ Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System Obligated Group, Refunding Series 2013A, 5.000%, 7/01/32 7/23 at 100.00 A $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson University Hospital, Series 2013A, 5.500%, 7/01/43 7/23 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care Corporation, Series 2005B, 5.000%, 7/01/35 – RAAI Insured 7/15 at 100.00 N/R New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB+ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 7/18 at 100.00 BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 8/23 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, Series 2003, 5.500%, 7/01/33 1/14 at 100.00 Ba2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Adjustable Rate Industrial Revenue Bonds, American Home Products Corporation, Series 1983A, 5.100%, 12/01/18 12/13 at 100.00 A1 Total Health Care Housing/Multifamily – 2.7% (1.8% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 2013-2: 4.350%, 11/01/33 (Alternative Minimum Tax) 11/22 at 100.00 AA– 4.600%, 11/01/38 (Alternative Minimum Tax) 11/22 at 100.00 AA– 4.750%, 11/01/46 (Alternative Minimum Tax) 11/22 at 100.00 AA– Total Housing/Multifamily Housing/Single Family – 1.9% (1.2% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.650%, 10/01/29 4/21 at 100.00 Aa1 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 AA Total Housing/Single Family Industrials – 1.1% (0.7% of Total Investments) Gloucester County Improvement Authority, New Jersey, Solid Waste Resource Recovery Revenue Refunding Bonds, Waste Management Inc. Project, Series 1999A, 2.125%, 12/01/29 (Mandatory put 12/01/17) No Opt. Call A– Long-Term Care – 10.2% (6.7% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 5.500%, 6/01/21 1/14 at 100.00 A– 5.500%, 6/01/31 12/13 at 100.00 A– 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 7/23 at 100.00 BBB– $ New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group, Series 1998, 5.125%, 7/01/25 1/14 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 4.4% (2.9% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 A2 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 5.000%, 8/01/27 8/20 at 100.00 AA Monroe Township, Middlesex County, New Jersey, General Obligation Bonds, Series 2003, 3.000%, 1/15/33 1/22 at 100.00 AA Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ West Deptford, New Jersey, General Obligation Bonds, Series 2005, 5.000%, 7/01/27 – AGM Insured 7/17 at 100.00 AA– Woodbridge Township, Middlesex County, New Jersey, General Obligation Bonds,, 5.000%, 7/15/19 No Opt. Call AA– Total Tax Obligation/General Tax Obligation/Limited – 41.3% (27.2% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County Administration Complex Project, Series 2005, 5.000%, 11/15/26 No Opt. Call Aaa Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured 12/13 at 100.00 AA Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 2004, 5.250%, 1/01/16 – AMBAC Insured 1/15 at 102.00 A– Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series 2007, 5.250%, 12/15/22 – AMBAC Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005C, 5.125%, 11/01/18 – AGM Insured No Opt. Call AAA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/29 1/22 at 100.00 A New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 A+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/21 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/26 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ 5.000%, 6/15/29 No Opt. Call BBB+ New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 50 5.125%, 6/15/27 6/17 at 100.00 Baa3 75 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2013NN, 5.000%, 3/01/22 No Opt. Call A+ New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 A+ 5.000%, 9/01/37 9/17 at 100.00 A+ Nuveen Investments 51 NUJ Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ $ New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 A1 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 A1 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/30 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.500%, 12/15/22 No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, 5.500%, 12/15/16 – NPFG Insured No Opt. Call A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/34 – AGM Insured No Opt. Call AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/24 No Opt. Call A+ Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare Center Expansion Project, Series 2012: 5.000%, 5/01/21 No Opt. Call Aa3 3.500%, 5/01/35 5/22 at 100.00 Aa3 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 2006A, 4.500%, 7/01/36 – CIFG Insured 7/16 at 100.00 BBB+ Union County Improvement Authority, New Jersey, Lease Revenue Refunding Bonds, City of Plainfield – Park Madison Redevelopment Project, Tender Option Trust 1145, 18.238%, 3/01/34 (IF) (4) No Opt. Call AA+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 19.6% (12.9% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005, 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A1 Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2012A, 5.000%, 1/01/42 1/23 at 100.00 A1 Delaware River Joint Toll Bridge Commission, Pennsylvania, Revenue Bonds, Refunding Series 2012A, 4.000%, 7/01/27 7/22 at 100.00 A2 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012, 5.000%, 1/01/27 No Opt. Call BBB– New Brunswick Parking Authority, Middlesex County, New Jersey, Guaranteed Parking Revenue Bonds, Refunding Series 2012: 5.000%, 9/01/28 9/22 at 100.00 A+ 3.625%, 9/01/34 9/22 at 100.00 A+ New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) 11/13 at 100.00 B New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured No Opt. Call A1 New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 9/15 at 100.00 A 30 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 No Opt. Call A3 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA– $ New Jersey Turnpike Authority, Revenue Bonds, Series 2012B, 5.000%, 1/01/28 1/23 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.169%, 1/01/43 (IF) (4) 7/22 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 5/20 at 100.00 Aa3 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Seventh Series 2013, 4.000%, 1/15/43 (Alternative Minimum Tax) 1/23 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Thirty-Fourth Series 2004, 5.000%, 7/15/34 1/14 at 101.00 AA– 50 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/13 at 100.00 A South Jersey Transportation Authority, New Jersey, Transportation System Revenue Bonds, Refunding Series 2012, 5.000%, 11/01/22 No Opt. Call A– Total Transportation U.S. Guaranteed – 12.2% (8.1% of Total Investments) (5) 95 New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, 6/15/16 (ETM) No Opt. Call Aaa New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.750%, 6/15/29 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.500%, 6/15/31 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 A (5) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B, 5.000%, 7/01/21 (Pre-refunded 1/01/14) – AMBAC Insured 1/14 at 100.00 A+ (5) New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, Series 2004A, 5.125%, 7/01/19 (Pre-refunded 7/01/14) – FGIC Insured 7/14 at 100.00 AA- (5) New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) 5.000%, 9/15/24 (Pre-refunded 9/15/15) – AMBAC Insured 9/15 at 100.00 A+ (5) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 5.000%, 6/15/19 (Pre-refunded 6/15/15) – AGM Insured 6/15 at 100.00 AA+ (5) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 15 6.500%, 1/01/16 (ETM) No Opt. Call A3 (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (5) 20 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured 1/14 at 100.00 A (5) Total U.S. Guaranteed Utilities – 1.0% (0.7% of Total Investments) New Jersey Economic Development Authority, Energy Facilities Revenue Bonds, UMM Energy Partners, LLC Project, Series 2012A, 5.125%, 6/15/43 (Alternative Minimum Tax) 6/22 at 100.00 Baa3 Water and Sewer – 8.2% (5.4% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 7/15 at 100.00 Ba2 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water Company, Series 2012C: 5.000%, 10/01/23 No Opt. Call A 4.250%, 10/01/47 (Alternative Minimum Tax) 10/22 at 100.00 A Nuveen Investments 53 NUJ Nuveen New Jersey Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) 5/20 at 100.00 A1 $ New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) 11/20 at 100.00 A1 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds, Tender Option Bond Trust 4729, 7.335%, 9/01/21 (IF) (4) No Opt. Call AAA North Hudson Sewerage Authority, New Jersey, Gross Revenue Senior Lien Lease Certificates, Series 2012A: 5.000%, 6/01/27 – NPFG Insured 6/22 at 100.00 A 5.000%, 6/01/42 – NPFG Insured 6/22 at 100.00 A Total Water and Sewer $ Total Long-Term Investments (cost $97,057,657) MuniFund Term Preferred Shares, at Liquidation Value – (54.9)% (6) ) Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Services, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 36.2% (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 54 Nuveen Investments NJV Nuveen New Jersey Municipal Value Fund Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 100.9% (100.0% of Total Investments) MUNICIPAL BONDS – 100.9% (100.0% of Total Investments Consumer Staples – 4.9% (4.9% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: $ 4.750%, 6/01/34 6/17 at 100.00 B2 $ 5.000%, 6/01/41 6/17 at 100.00 B2 Total Consumer Staples Education and Civic Organizations – 10.7% (10.6% of Total Investments) Camden County Improvement Authority, New Jersey, Lease Revenue Bonds Rowan University School of Osteopathic Medicine Project, Series 2013A, 5.000%, 12/01/32 12/23 at 100.00 A+ 45 New Jersey Economic Development Authority, Rutgers University General Obligation Lease Revenue Bonds, Tender Option Bond Trust 3359, 18.073%, 12/15/36 (IF) (4) 6/23 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Refunding Series 2009A, 5.500%, 9/01/36 9/19 at 100.00 A2 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 50 5.000%, 7/01/32 7/21 at 100.00 BBB+ 30 5.000%, 7/01/37 7/21 at 100.00 BBB+ 75 New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 2013D, 5.000%, 7/01/38 7/23 at 100.00 A New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 5.625%, 6/01/30 6/19 at 100.00 AA 30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 5.000%, 12/01/30 12/20 at 100.00 Aa3 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1B, 5.750%, 12/01/39 (Alternative Minimum Tax) 12/22 at 100.00 A New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option Bond Trust 4736, 11.867%, 12/01/23 (Alternative Minimum Tax) (IF) (4) 12/22 at 100.00 AA 60 Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 17.993%, 5/01/21 (IF) (4) No Opt. Call AA– Total Education and Civic Organizations Health Care – 23.4% (23.2% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 2/23 at 100.00 BBB Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2005A, 5.000%, 2/15/25 2/15 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) (4) 7/19 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades Medical Center Obligated Group Issue, Series 2013, 5.250%, 7/01/31 7/23 at 100.00 BBB New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical Center, Series 2006B, 5.000%, 7/01/36 7/16 at 100.00 A New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007, 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA– 90 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson University Hospital, Series 2013A, 5.500%, 7/01/43 7/23 at 100.00 A Nuveen Investments 55 NJV Nuveen New Jersey Municipal Value Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 70 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care System, Refunding Series 2011A, 5.625%, 7/01/37 7/21 at 100.00 BBB+ $ New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 No Opt. Call BBB– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 8/23 at 100.00 A3 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Refunding Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A2 Total Health Care Housing/Multifamily – 4.5% (4.4% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 2009A, 4.950%, 5/01/41 11/19 at 100.00 A+ Total Housing/Multifamily Housing/Single Family – 1.6% (1.6% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, Series 2011A, 4.500%, 10/01/29 10/21 at 100.00 Aa1 Long-Term Care – 1.1% (1.1% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The Evergreens Project, Series 2007, 5.625%, 1/01/38 1/18 at 100.00 N/R New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 7/23 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 9.3% (9.2% of Total Investments) Bloomfield Township Board of Education, Essex County, New Jersey, General Obligation Bonds, Series 2011, 3.000%, 9/01/16 No Opt. Call AA– 50 East Brunswick Township Board of Education, New Jersey, General Obligation Bonds, Series 2005, 4.250%, 11/01/13 – AGM Insured No Opt. Call Aa2 10 Hillsborough Township School District, Somerset County, New Jersey, General Obligation School Bonds, Series 2001, 5.375%, 10/01/16 – AGM Insured No Opt. Call AA– Millville, New Jersey, General Obligation Bonds, Improvement Series 2011, 5.000%, 11/01/14 – AGM Insured No Opt. Call AA– 50 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2005, 5.000%, 12/01/14 – AMBAC Insured No Opt. Call N/R Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2006, 5.000%, 12/01/15 – AMBAC Insured No Opt. Call N/R Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2007, 5.000%, 12/01/16 – AMBAC Insured No Opt. Call N/R Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 12/19 at 100.00 A3 30 North Bergen Township, New Jersey, General Obligation Bonds, General Improvement Series 2009, 4.000%, 2/01/17 No Opt. Call AA– 75 Passaic County, New Jersey, General Obligation Bonds, Refunding Series 2009, 3.000%, 9/01/14 – AGC Insured No Opt. Call Aa3 50 Passaic County, New Jersey, General Obligation Bonds, Series 2004, 3.500%, 3/15/15 – NPFG Insured No Opt. Call Aa3 75 Peapack-Gladstone, New Jersey, General Obligation Bonds, General Improvements Series 2009, 3.000%, 12/01/14 No Opt. Call Aa2 Swedesboro Woolwich Consolidated School District, Gloucester County, New Jersey, General Obligation Bonds, Series 2006, 4.500%, 1/15/14 – AGM Insured No Opt. Call Aa3 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 25 Swedesboro Woolwich Consolidated School District, Gloucester County, New Jersey, General Obligation Bonds, Series 2007, 4.000%, 2/15/15 – AGM Insured No Opt. Call Aa3 $ Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) 12/21 at 100.00 AA+ Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue Bonds, Series 2011A, 5.000%, 6/15/41 6/21 at 100.00 AA+ Upper Freehold Township, New Jersey, General Obligation Bonds, Series 2012, 3.000%, 12/15/14 No Opt. Call AA Winslow Township, New Jersey, General Obligation Bonds, Refunding Series 2007, 5.000%, 10/01/14 – AGM Insured No Opt. Call A1 Total Tax Obligation/General Tax Obligation/Limited – 27.9% (27.6% of Total Investments) 25 Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.000%, 12/15/13 – AGM Insured No Opt. Call Aa2 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, Series 2005A, 5.750%, 11/01/28 – AGM Insured No Opt. Call AAA Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ 25 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series 2007, 4.000%, 12/01/13 – AGM Insured No Opt. Call AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/14 No Opt. Call BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2008A, 5.250%, 10/01/38 10/18 at 100.00 A+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset Transformation Program, Series 2009A, 5.750%, 10/01/31 10/19 at 100.00 A+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, 0.000%, 12/15/39 No Opt. Call A+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes,Series 2009A-1, 5.000%, 10/01/39 10/19 at 100.00 BBB Total Tax Obligation/Limited Transportation – 7.6% (7.5% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 5.250%, 6/01/20 – NPFG Insured 6/15 at 100.00 A Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012, 5.000%, 1/01/27 No Opt. Call BBB– New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 7.100%, 11/01/31 (Alternative Minimum Tax) (5) 5/14 at 100.00 N/R New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 20 6.500%, 1/01/16 No Opt. Call A3 5 6.500%, 1/01/16 – AMBAC Insured No Opt. Call A3 New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Total Transportation Nuveen Investments 57 NJV Nuveen New Jersey Municipal Value Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 8.4% (8.4% of Total Investments) (6) $ 50 New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, 6/15/16 – RAAI Insured (ETM) No Opt. Call Aaa $ New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 25 5.750%, 6/15/29 (Pre-refunded 6/15/14) – AGC Insured 6/14 at 100.00 Aaa 5.750%, 6/15/34 (Pre-refunded 6/15/14) 6/14 at 100.00 Aaa 50 New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2007-T3, 5.000%, 9/01/20 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 AA– (6) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 15 6.500%, 1/01/16 (ETM) No Opt. Call A3 (6) 70 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 6.500%, 1/01/16 (ETM) No Opt. Call AA+ (6) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (6) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 (Pre-refunded 2/18/14) 2/14 at 100.00 A+ (6) Total U.S. Guaranteed Utilities – 1.5% (1.5% of Total Investments) Industrial Pollution Control Financing Authority of Cape May County, New Jersey, Pollution Control Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured No Opt. Call A $ Total Long-Term Investments (cost $22,894,381) Floating Rate Obligations – (6.1)% ) Other Assets Less Liabilities – 5.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 58 Nuveen Investments NQP Nuveen Pennsylvania Investment Quality Municipal Fund Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS 155.5% (100.0% of Total Investments) MUNICIPAL BONDS – 155.5% (100.0% of Total Investments Consumer Staples – 0.5% (0.3% of Total Investments) $ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 23.2% (14.9% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2012A, 5.000%, 3/01/24 3/22 at 100.00 AA– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 1999B: 0.000%, 11/01/15 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/16 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/18 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/19 – AMBAC Insured No Opt. Call N/R Lycoming County Authority, Pennsylvania, Revenue Bonds, Pennsylvania College of Technology, Series 2012, 5.000%, 5/01/32 5/22 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 4.500%, 4/01/30 – RAAI Insured 4/16 at 100.00 BBB Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, Series 2013A, 6.500%, 9/01/38 9/23 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Refunding Series 2012AN, 5.000%, 6/15/21 No Opt. Call AA Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing Program-Mount Aloysius College Project, Series 2011R-1, 5.000%, 11/01/35 11/21 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Nuveen Investments 59 NQP Nuveen Pennsylvania Investment Quality Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2011A, 5.250%, 5/01/41 5/21 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2010, 5.000%, 3/01/40 3/20 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2012, 5.000%, 3/01/42 9/22 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania, Series 2005C, 5.000%, 7/15/38 7/15 at 100.00 AA+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 4.000%, 11/01/39 11/22 at 100.00 A3 5.000%, 11/01/42 11/22 at 100.00 A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2013A, 5.500%, 7/15/38 (WI/DD, Settling 11/07/13) No Opt. Call A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured 11/15 at 100.00 A Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 (UB) 9/15 at 100.00 AA Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 6/20 at 100.00 BB– State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton County Area Community College, Series 2011, 5.500%, 3/01/31 3/21 at 100.00 A1 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 28.5% (18.4% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba3 5.125%, 4/01/35 4/15 at 100.00 Ba3 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012, 5.000%, 5/15/26 5/21 at 100.00 AA– Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical Center Project, Series 2012A, 4.500%, 11/01/41 5/22 at 100.00 AA Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Centre County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Mount Nittany Medical Center Project, Series 2011, 7.000%, 11/15/46 11/21 at 100.00 A– Chester County Health and Educational Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 5/20 at 100.00 AA Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health System Project, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 A Doylestown Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Series 2013A, 5.000%, 7/01/28 7/23 at 100.00 BBB 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 $ Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster General Hospital Project, Tender Option Bond 4234, 13.640%, 1/01/36 (IF) 1/22 at 100.00 AA– Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster General Hospital Project, Series 2007A, 5.000%, 3/15/26 3/17 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.800%, 11/15/22 11/13 at 100.00 B+ 5.900%, 11/15/28 11/13 at 100.00 B+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2012B, 4.000%, 7/01/43 No Opt. Call A+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2012, 4.000%, 11/01/32 No Opt. Call A Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009A: 5.500%, 7/01/28 7/19 at 100.00 A– 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A: 4.000%, 1/01/25 1/22 at 100.00 A 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 6/22 at 100.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A, 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 10/19 at 100.00 BBB+ Pennsylvania Economic Development Financing Authority, Revenue Bonds, University of Pittsburgh Medical Center Health System, Series 2013A, 5.000%, 7/01/43 7/23 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.630%, 7/01/19 (IF) No Opt. Call AA Nuveen Investments 61 NQP Nuveen Pennsylvania Investment Quality Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 7/22 at 100.00 BB+ $ Saint Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2010A, 5.000%, 11/15/40 11/20 at 100.00 Aa2 South Fork Municipal Authority, Pennsylvania, Hospital Revenue Bonds, Conemaugh Valley Memorial Hospital, Series 2010, 5.500%, 7/01/29 7/20 at 100.00 BBB+ Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011: 6.875%, 8/01/31 8/21 at 100.00 BBB+ 7.000%, 8/01/41 8/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011: 6.250%, 1/01/31 1/21 at 100.00 BBB+ 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.625%, 1/01/32 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 4.5% (2.9% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 Baa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Foundation for Student Housing at Indiana University, Project Series 2012A: 5.000%, 7/01/27 7/22 at 100.00 BBB+ 5.000%, 7/01/32 7/22 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Series 2007A, 5.000%, 7/01/39 – SYNCORA GTY Insured 7/17 at 100.00 BBB Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, PresbyHomes Germantown-Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 3.8% (2.4% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96B, 3.950%, 4/01/16 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950: $ 12.692%, 4/01/27 (IF) 4/21 at 100.00 AA+ $ 10.796%, 4/01/33 (IF) (4) 10/22 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 4296, 14.719%, 4/01/29 (Alternative Minimum Tax) (IF) (4) 10/22 at 100.00 AA+ Total Housing/Single Family Industrials – 1.6% (1.0% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A: 5.000%, 11/01/23 (Alternative Minimum Tax) 11/22 at 100.00 A1 5.000%, 11/01/41 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) No Opt. Call A– Total Industrials Long-Term Care – 4.2% (2.7% of Total Investments) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/26 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s Retirement Community, Inc., Series 2012, 5.000%, 4/01/33 4/22 at 100.00 BB+ Langhorne Manor Boro Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Woods Services Project, Series 2013, 4.000%, 11/15/38 11/18 at 100.00 A– Montgomery County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, ACTS Retirement-Life Communities, Inc., Series 2012, 5.000%, 11/15/26 5/22 at 100.00 A– Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/26 – AMBAC Insured 1/14 at 100.00 Baa1 Total Long-Term Care Materials – 1.3% (0.8% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 5/14 at 100.00 N/R Total Materials Tax Obligation/General – 38.3% (24.7% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 A+ Allegheny County, Pennsylvania, General Obligation Bonds, Series 2013C-72: 5.250%, 12/01/32 12/23 at 100.00 A+ 5.250%, 12/01/33 12/23 at 100.00 A+ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.000%, 8/01/29 8/19 at 100.00 Aa2 Nuveen Investments 63 NQP Nuveen Pennsylvania Investment Quality Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Centre County, Pennsylvania, General Obligation Bonds, Series 2012B: $ 4.000%, 7/01/24 7/20 at 100.00 AA $ 4.000%, 7/01/25 7/20 at 100.00 AA 4.000%, 7/01/26 7/20 at 100.00 AA Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 2002, 5.750%, 7/01/17 (UB) No Opt. Call A+ Erie City School District, Erie County, Pennsylvania, General Obligation Bonds, Series 2000, 0.000%, 9/01/30 – AMBAC Insured No Opt. Call N/R Gateway School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding Series 2012, 4.000%, 10/15/32 10/22 at 100.00 Aa3 Hampton Township School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding Series 2011A, 4.000%, 11/15/18 No Opt. Call AA– Hempfield School District, Lancaster County, Pennsylvania, General Obligation Bonds, Series 2011A, 4.000%, 10/15/15 No Opt. Call Aa2 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2003C, 5.250%, 12/15/16 – FGIC Insured No Opt. Call Baa1 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of Philadelphia, Series 2006B, 5.000%, 6/01/33 – AGM Insured (UB) 12/16 at 100.00 AA– Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 13.075%, 3/01/15 (IF) No Opt. Call AA Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A, 5.500%, 9/01/15 – AGM Insured No Opt. Call AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B: 5.000%, 9/01/25 9/22 at 100.00 A1 5.000%, 9/01/26 9/22 at 100.00 A1 Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, Series 2012, 3.000%, 2/15/34 2/18 at 100.00 Aa2 Radnor Township, Pennsylvania, General Obligation Bonds, Series 2012, 4.000%, 11/01/37 11/22 at 100.00 Aa1 Schuylkill Valley School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2006A, 5.000%, 4/01/22 – FGIC Insured 4/16 at 100.00 Aa3 Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School District, Series 2003, 5.500%, 6/01/28 – AGM Insured (UB) (4) No Opt. Call AA– Total Tax Obligation/General Tax Obligation/Limited – 8.9% (5.7% of Total Investments) Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue Bonds, Series 2012A, 5.000%, 5/01/35 5/22 at 100.00 Baa2 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2013B, 4.000%, 6/01/15 No Opt. Call AA– Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue Bonds, Series 2012A: $ 5.000%, 7/01/15 No Opt. Call Aaa $ 5.000%, 7/01/16 No Opt. Call Aaa Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue Bonds, Series 2013B-1, 5.250%, 12/01/43 12/23 at 100.00 AA Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.500%, 8/01/44 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2011A-1, 5.000%, 8/01/43 8/21 at 100.00 A+ Total Tax Obligation/Limited Transportation – 13.7% (8.8% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012: 5.000%, 1/01/24 No Opt. Call BBB– 5.000%, 1/01/25 No Opt. Call BBB– Lehigh-Northampton Airport Authority, Pennsylvania, Airport Revenue Bonds, Lehigh Valley Airport System, Series 2000A, 6.000%, 5/15/30 – NPFG Insured (Alternative Minimum Tax) 11/13 at 100.00 Baa1 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2012A, 5.000%, 12/01/31 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2011B, 5.000%, 12/01/41 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A: 5.000%, 12/01/22 – AMBAC Insured 6/16 at 100.00 A+ 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 A+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2010B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 1/14 at 100.00 A Total Transportation U.S. Guaranteed – 8.0% (5.2% of Total Investments) (5) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 N/R (5) Nuveen Investments 65 NQP Nuveen Pennsylvania Investment Quality Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 A1 (5) $ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 (Pre-refunded 11/01/14) 11/14 at 100.00 A (5) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 AA (5) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 (Pre-refunded 1/01/16) 1/16 at 100.00 AA (5) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call A (5) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 Aa2 (5) Warrington Township Municipal Authority, Bucks County, Pennsylvania, Water and Sewer Revenue Bonds, Series 1991, 7.100%, 12/01/21 (Pre-refunded 11/15/15) – FGIC Insured 11/15 at 100.00 N/R (5) West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) No Opt. Call Aaa Total U.S. Guaranteed Utilities – 7.0% (4.5% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call A2 Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2008A, 2.700%, 4/01/35 (Mandatory put 4/02/18) No Opt. Call BBB– Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured 2/15 at 100.00 A Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 2003, 5.375%, 7/01/19 – AGM Insured 1/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 12.0% (7.7% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 A1 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Lehigh County Authority, Pennsylvania, Water and Sewer Capital Appreciation Revenue Bonds, City of Allentown Concession, Series 2013B, 0.000%, 12/01/35 No Opt. Call A Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A1 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB $ Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 10/19 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A: 5.000%, 7/01/23 – AGM Insured 7/15 at 100.00 AA– 5.000%, 7/01/28 – AGM Insured 7/15 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2013A, 5.125%, 1/01/43 1/22 at 100.00 A1 Total Water and Sewer $ Total Long-Term Investments (cost $357,259,741) Floating Rate Obligations – (11.1)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (48.5)% (6) ) Other Assets Less Liabilities – 4.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.2%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 67 NPY Nuveen Pennsylvania Premium Income Municipal Fund 2 Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 147.3% (100.0% of Total Investments) MUNICIPAL BONDS – 147.3% (100.0% of Total Investments Education and Civic Organizations – 28.0% (19.0% of Total Investments) $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 $ Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2012A, 5.000%, 3/01/24 3/22 at 100.00 AA– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2013, 5.000%, 3/01/28 3/23 at 100.00 AA– Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Duquesne University, Series 2013A: 5.000%, 3/01/33 3/23 at 100.00 A2 3.500%, 3/01/34 3/23 at 100.00 A2 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 2004, 5.000%, 11/01/24 – AMBAC Insured 11/14 at 100.00 N/R Lycoming County Authority, Pennsylvania, Revenue Bonds, Pennsylvania College of Technology, Series 2012, 5.000%, 5/01/32 5/22 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 4.500%, 4/01/30 – RAAI Insured 4/16 at 100.00 BBB Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, Series 2013A, 6.500%, 9/01/38 9/23 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, Philadelphia University Refunding Revenue Bonds, Refunding Series 2013, 5.000%, 6/01/32 6/23 at 100.00 BBB Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2011A, 5.250%, 5/01/41 5/21 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, LaSalle University, Series 2012, 4.000%, 5/01/32 11/22 at 100.00 BBB+ 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 $ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2010, 5.000%, 3/01/40 3/20 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2012, 5.000%, 3/01/42 9/22 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania, Series 2005C, 5.000%, 7/15/38 7/15 at 100.00 AA+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 4.000%, 11/01/39 11/22 at 100.00 A3 5.000%, 11/01/42 11/22 at 100.00 A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2013A, 5.500%, 7/15/38 (WI/DD, Settling 11/07/13) No Opt. Call A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured 11/15 at 100.00 A Pennsylvania Higher Educational Facilities Authority, University of the Sciences in Philadelphia Revenue Bonds, Series 2005, 4.750%, 11/01/33 – SYNCORA GTY Insured 5/15 at 100.00 A3 Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 AA Pennsylvania State University, General Revenue Bonds, Series 2007A, 4.500%, 8/15/36 (UB) 8/16 at 100.00 AA Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 6/20 at 100.00 BB– Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 30.5% (20.7% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba3 5.125%, 4/01/35 4/15 at 100.00 Ba3 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012: 5.000%, 5/15/27 5/21 at 100.00 AA– 5.000%, 5/15/28 5/21 at 100.00 AA– Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical Center Project, Series 2012A, 4.500%, 11/01/41 5/22 at 100.00 AA Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Centre County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Mount Nittany Medical Center Project, Series 2011, 7.000%, 11/15/46 11/21 at 100.00 A– Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health System Project, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 A Doylestown Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Series 2013A, 5.000%, 7/01/28 7/23 at 100.00 BBB Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Nuveen Investments 69 NPY Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ $ Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster General Hospital Project, Tender Option Bond 4234, 13.640%, 1/01/36 (IF) 1/22 at 100.00 AA– Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster General Hospital Project, Series 2007A, 5.000%, 3/15/26 3/17 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/13 at 100.00 B+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2012B, 4.000%, 7/01/43 No Opt. Call A+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/30 – AGC Insured 11/17 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2012, 4.000%, 11/01/32 No Opt. Call A Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009A: 5.500%, 7/01/28 7/19 at 100.00 A– 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A, 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 6/22 at 100.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint Lukes Hospital Project, Series 2008A: 5.250%, 8/15/23 8/18 at 100.00 A3 5.500%, 8/15/35 8/18 at 100.00 A3 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 10/19 at 100.00 BBB+ Pennsylvania Economic Development Financing Authority, Revenue Bonds, University of Pittsburgh Medical Center Health System, Series 2013A, 5.000%, 7/01/43 7/23 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.630%, 7/01/19 (IF) No Opt. Call AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 7/22 at 100.00 BB+ Pottsville Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pottsville Hospital and Warne Clinic, Series 1998, 5.625%, 7/01/24 1/14 at 100.00 N/R Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011: 6.875%, 8/01/31 8/21 at 100.00 BBB+ 7.000%, 8/01/41 8/21 at 100.00 BBB+ 70 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Washington County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Washington Hospital Project, Series 2013A, 5.000%, 7/01/28 7/23 at 100.00 BBB+ $ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 1/22 at 100.00 BBB+ Westmoreland County Industrial Development Authority, Pennsylvania, Health System Revenue Bonds, Excela Health Project, Series 2010A, 5.125%, 7/01/30 7/20 at 100.00 A3 Total Health Care Housing/Multifamily – 3.3% (2.2% of Total Investments) Chester County Industrial Development Authority, Pennsylvania, Student Housing Revenue Bonds, University Student Housing, LLC Project at West Chester University Series 2013A, 5.000%, 8/01/45 8/23 at 100.00 Baa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 Baa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A: 5.000%, 7/01/19 – SYNCORA GTY Insured 7/15 at 100.00 BBB 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, PresbyHomes Germantown-Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 4.0% (2.8% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950: 12.692%, 4/01/27 (IF) 4/21 at 100.00 AA+ 10.796%, 4/01/33 (IF) (4) 10/22 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 4296, 14.719%, 4/01/29 (Alternative Minimum Tax) (IF) (4) 10/22 at 100.00 AA+ Total Housing/Single Family Industrials – 0.8% (0.5% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/23 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) No Opt. Call A– Total Industrials Nuveen Investments 71 NPY Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 6.3% (4.3% of Total Investments) $ Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ $ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s Retirement Community, Inc. , Series 2012, 5.000%, 4/01/33 4/22 at 100.00 BB+ Montgomery County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, ACTS Retirement-Life Communities, Inc., Series 2012, 5.000%, 11/15/26 5/22 at 100.00 A– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Dr. Gertrude A. Barber Center Inc., Series 2000: 6.150%, 12/01/20 – RAAI Insured 2/14 at 100.00 BBB– 5.900%, 12/01/30 – RAAI Insured 12/13 at 100.00 BBB– Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human Services Inc., Series 1998A, 5.250%, 6/01/28 12/13 at 100.00 N/R Total Long-Term Care Materials – 2.6% (1.8% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 5/14 at 100.00 N/R Total Materials Tax Obligation/General – 21.3% (14.5% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2013C-72: 5.250%, 12/01/32 12/23 at 100.00 A+ 5.250%, 12/01/33 12/23 at 100.00 A+ Allegheny County, Pennsylvania, General Obligation Bonds, Series C69-C70 of 2012, 5.000%, 12/01/37 12/22 at 100.00 A+ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.000%, 8/01/29 8/19 at 100.00 Aa2 Harrisburg Redevelopment Authority, Dauphin County, Pennsylvania, Guaranteed Revenue Bonds, Series 1998B: 0.000%, 5/01/22 – AGM Insured 5/16 at 75.56 AA– 0.000%, 11/01/22 – AGM Insured 5/16 at 73.64 AA– 0.000%, 5/01/23 – AGM Insured 5/16 at 71.71 AA– Lower Merion School District, Montgomery County, Pennsylvania, General Obligation Bonds, Series 2007, 5.000%, 9/01/23 9/17 at 100.00 Aaa Owen J. Roberts School District, Chester County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 5/15/24 – AGM Insured 5/16 at 100.00 Aa2 Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 13.075%, 3/01/15 (IF) No Opt. Call AA Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011C: 5.000%, 9/01/14 No Opt. Call Aa3 5.000%, 9/01/15 No Opt. Call Aa3 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011D, 4.000%, 9/01/15 No Opt. Call Aa3 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 $ Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA– Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, Series 2012, 3.000%, 2/15/34 2/18 at 100.00 Aa2 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 9.1% (6.2% of Total Investments) Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue Bonds, Series 2012A, 5.000%, 5/01/35 5/22 at 100.00 Baa2 Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 2005, 5.000%, 1/15/36 – FGIC Insured 1/15 at 100.00 AA Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue Bonds, Series 2012A, 5.000%, 7/01/16 No Opt. Call Aaa Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue Bonds, Series 2013B-1, 5.250%, 12/01/43 12/23 at 100.00 A+ Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room Excise Tax Revenue Bonds, Refunding Series 2012, 5.000%, 2/01/26 – AGC Insured 8/22 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa3 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Senior Series 2011C, 0.000%, 8/01/39 No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A Westmoreland County Municipal Authority, Pennsylvania, Municipal Service Revenue Bonds, Tender Option Bond Trust 1171, 17.123%, 8/15/37 (IF) (4) 8/23 at 100.00 A+ Total Tax Obligation/Limited Transportation – 10.8% (7.3% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012: 5.000%, 1/01/22 No Opt. Call BBB– 5.000%, 1/01/23 No Opt. Call BBB– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 A+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2010B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Nuveen Investments 73 NPY Nuveen Pennsylvania Premium Income Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ $ Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 5.000%, 12/01/23 – FGIC Insured 12/15 at 100.00 A Scranton Parking Authority, Pennsylvania , Guaranteed Revenue Bonds, Series 2007, 5.250%, 6/01/39 – RAAI Insured 6/17 at 100.00 N/R Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 1/14 at 100.00 A Total Transportation U.S. Guaranteed – 11.8% (8.0% of Total Investments) (5) Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Duquesne University, Series 2004A, 5.000%, 3/01/19 (Pre-refunded 3/01/14) – FGIC Insured 3/14 at 100.00 A (5) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.250%, 5/01/23 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 N/R (5) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 A1 (5) Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 (Pre-refunded 11/01/14) 11/14 at 100.00 A (5) Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series 1976, 7.625%, 7/01/15 (ETM) No Opt. Call Aaa Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 AA (5) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 (Pre-refunded 1/01/16) 1/16 at 100.00 AA (5) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Presbyterian Medical Center of Philadelphia, Series 1993, 6.650%, 12/01/19 (ETM) No Opt. Call AA+ (5) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A (5) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 Aa2 (5) State Public School Building Authority, Pennsylvania, College Revenue Bonds, Montgomery County Community College, Series 2005, 5.000%, 5/01/18 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 Aa3 (5) West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) No Opt. Call Aaa Woodland Hills School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2005D, 5.000%, 9/01/17 (Pre-refunded 9/01/15) – AGM Insured 9/15 at 100.00 AA- (5) Total U.S. Guaranteed Utilities – 4.6% (3.1% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call A2 Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured 2/15 at 100.00 A Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 2003, 5.375%, 7/01/19 – AGM Insured 1/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities 74 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 14.2% (9.6% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A: $ 5.000%, 12/01/21 – NPFG Insured 12/15 at 100.00 A1 $ 5.000%, 12/01/23 – NPFG Insured 12/15 at 100.00 A1 5.000%, 12/01/30 – NPFG Insured 12/15 at 100.00 A1 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA– Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015: 13.354%, 12/01/19 (IF) (4) No Opt. Call AA– 13.342%, 12/01/19 (IF) (4) No Opt. Call AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Lehigh County Authority, Pennsylvania, Water and Sewer Capital Appreciation Revenue Bonds, City of Allentown Concession, Series 2013B, 0.000%, 12/01/34 No Opt. Call A Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A: 5.000%, 7/01/23 – AGM Insured 7/15 at 100.00 AA– 5.000%, 7/01/28 – AGM Insured 7/15 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2013A, 5.125%, 1/01/43 1/22 at 100.00 A1 Unity Township Municipal Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2004, 5.000%, 12/01/34 – AGM Insured 12/14 at 100.00 AA– Total Water and Sewer $ Total Long-Term Investments (cost $315,041,881) Floating Rate Obligations – (3.4)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (48.5)% (6) ) Other Assets Less Liabilities – 4.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.9%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 75 NXM Nuveen Pennsylvania Dividend Advantage Municipal Fund Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.5% (100.0% of Total Investments) MUNICIPAL BONDS – 146.5% (100.0% of Total Investments Consumer Staples – 2.3% (1.6% of Total Investments) $ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 24.7% (16.9% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert Morris University, Series 2006A, 4.750%, 2/15/26 2/16 at 100.00 Baa3 Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.500%, 10/15/25 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BBB– Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 2006, 4.500%, 10/01/27 – RAAI Insured 10/16 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB Montgomery County Industrial Development Authority, Pennsylvania, Revenue Bonds, Hill School, Series 2005, 5.000%, 8/15/27 – NPFG Insured 8/15 at 100.00 A1 75 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, Series 2013A, 6.500%, 9/01/38 9/23 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Refunding Series 2012AN, 5.000%, 6/15/21 No Opt. Call AA Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing Program-Mount Aloysius College Project, Series 2011R-1, 5.000%, 11/01/35 11/21 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Gwynedd Mercy College, Series 2012-KK1, 5.375%, 5/01/42 5/22 at 100.00 BBB Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 70 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2012, 5.000%, 3/01/42 9/22 at 100.00 A+ 76 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: $ 4.000%, 11/01/39 11/22 at 100.00 A3 $ 5.000%, 11/01/42 11/22 at 100.00 A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2013A, 5.500%, 7/15/38 (WI/DD, Settling 11/07/13) No Opt. Call A– Pennsylvania State University, General Revenue Bonds, Series 2010, 5.000%, 3/01/35 3/20 at 100.00 AA Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership Learning Partners, Series 2005A, 5.375%, 7/01/36 1/15 at 100.00 N/R Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 6/20 at 100.00 BB– Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen Preparatory Charter School, Series 2006, 6.250%, 5/01/33 5/16 at 100.00 BBB– State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton County Area Community College, Series 2011, 5.500%, 3/01/31 3/21 at 100.00 A1 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 27.3% (18.6% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A, 5.125%, 4/01/35 4/15 at 100.00 Ba3 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call N/R Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012, 5.000%, 5/15/27 5/21 at 100.00 AA– Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical Center Project, Series 2012A, 4.500%, 11/01/41 5/22 at 100.00 AA Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health System Project, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 A Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 80 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton County Medical Center Project, Series 2006, 5.900%, 7/01/40 7/16 at 100.00 N/R Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster General Hospital Project, Tender Option Bond 4234, 13.640%, 1/01/36 (IF) 1/22 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/13 at 100.00 B+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2012B, 4.000%, 7/01/43 No Opt. Call A+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA– Nuveen Investments 77 NXM Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2012, 4.000%, 11/01/32 No Opt. Call A $ Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A: 75 4.000%, 1/01/25 1/22 at 100.00 A 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 6/22 at 100.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.630%, 7/01/19 (IF) No Opt. Call AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 7/22 at 100.00 BB+ 25 Pottsville Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pottsville Hospital and Warne Clinic, Series 1998, 5.625%, 7/01/24 1/14 at 100.00 N/R Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005, 5.000%, 12/01/25 – RAAI Insured 12/15 at 100.00 BBB– West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 2.8% (1.9% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 Baa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Foundation for Student Housing at Indiana University, Project Series 2012A, 5.000%, 7/01/32 7/22 at 100.00 BBB+ 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, PresbyHomes Germantown-Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 3.9% (2.7% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96B, 3.950%, 4/01/16 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ 78 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ 40 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ $ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950, 12.692%, 4/01/27 (IF) 4/21 at 100.00 AA+ Total Housing/Single Family Industrials – 1.6% (1.1% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States Steel Corporation, Series 2005, 5.500%, 11/01/16 No Opt. Call BB– Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/27 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) No Opt. Call A– Total Industrials Long-Term Care – 14.9% (10.1% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006, 5.000%, 11/01/36 11/16 at 100.00 A 50 Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s Retirement Community, Inc. , Series 2012, 5.000%, 4/01/33 4/22 at 100.00 BB+ Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, Series 2008A, 6.375%, 7/01/30 7/17 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 12/14 at 100.00 N/R Montgomery County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, ACTS Retirement-Life Communities, Inc., Series 2012, 5.000%, 11/15/26 5/22 at 100.00 A– Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B: 5.250%, 7/01/23 – AMBAC Insured 1/14 at 100.00 Baa1 5.250%, 7/01/31 – AMBAC Insured 1/14 at 100.00 Baa1 Total Long-Term Care Materials – 2.0% (1.4% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 5/14 at 100.00 N/R Total Materials Nuveen Investments 79 NXM Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 23.6% (16.1% of Total Investments) $ Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 A+ $ Gateway School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding Series 2012, 4.000%, 10/15/32 10/22 at 100.00 Aa3 Heidelberg, Lebanon County, Pennsylvania, Guaranteed Sewer Revenue Bonds, Series 2011, 5.125%, 12/01/46 12/16 at 100.00 A Luzerne County, Pennsylvania, General Obligation Bonds, Series 2008B, 5.000%, 12/15/27 – AGM Insured 6/18 at 100.00 AA– Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding Bonds, Series 2002A, 5.500%, 9/01/14 – AGM Insured No Opt. Call AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 Radnor Township, Pennsylvania, General Obligation Bonds, Series 2012, 4.000%, 11/01/37 11/22 at 100.00 Aa1 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 14.1% (9.6% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills Project, Series 2004, 5.600%, 7/01/23 7/15 at 101.00 N/R Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue Bonds, Series 2012A, 5.000%, 5/01/35 5/22 at 100.00 Baa2 Erie County Convention Center Authority, Pennsylvania, Convention Center Revenue Bonds, Series 2005, 5.000%, 1/15/36 – FGIC Insured 1/15 at 100.00 AA Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue Bonds, Series 2012A, 5.000%, 7/01/16 No Opt. Call Aaa Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue Bonds, Series 2013B-1, 5.250%, 12/01/43 12/23 at 100.00 AA Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, 7/15/18 – AGM Insured No Opt. Call AA– Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room Excise Tax Revenue Bonds, Refunding Series 2012, 5.000%, 2/01/26 – AGC Insured 8/22 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/33 – NPFG Insured No Opt. Call A Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax Increment Bonds, Series 2006A, 5.450%, 7/01/35 7/17 at 100.00 N/R Westmoreland County Municipal Authority, Pennsylvania, Municipal Service Revenue Bonds, Tender Option Bond Trust 1171, 17.123%, 8/15/37 (IF) (5) 8/23 at 100.00 A+ Total Tax Obligation/Limited 80 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 10.0% (6.8% of Total Investments) $ Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– $ Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012, 5.000%, 1/01/23 No Opt. Call BBB– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2012A, 5.000%, 12/01/31 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 A+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2010B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 1/14 at 100.00 A Total Transportation U.S. Guaranteed – 4.3% (2.9% of Total Investments) (4) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 A1 (4) Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2004A, 5.500%, 11/01/24 (Pre-refunded 11/01/14) 11/14 at 100.00 A (4) Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 (Pre-refunded 10/01/16) 10/16 at 100.00 AA (4) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (4) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call A (4) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 Aa2 (4) Total U.S. Guaranteed Utilities – 6.0% (4.1% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured No Opt. Call A2 Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2008A, 2.700%, 4/01/35 (Mandatory put 4/02/18) No Opt. Call BBB– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 9.0% (6.2% of Total Investments) Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured 11/14 at 100.00 AA– Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015, 13.342%, 12/01/19 (IF) (5) No Opt. Call AA– Nuveen Investments 81 NXM Nuveen Pennsylvania Dividend Advantage Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– $ Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 1/20 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 10/19 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Total Water and Sewer $ Total Long-Term Investments (cost $68,679,854) Floating Rate Obligations – (0.3)% ) MuniFund Term Preferred Shares, at Liquidation Value – (49.2)% (6) ) Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.5% WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 82 Nuveen Investments NVY Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.4% (100.0% of Total Investments) MUNICIPAL BONDS – 151.4% (100.0% of Total Investments Education and Civic Organizations – 26.3% (17.4% of Total Investments) $ Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 No Opt. Call Baa3 $ Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2012A, 5.000%, 3/01/24 3/22 at 100.00 AA– Chester County Health and Education Facilities Authority, Pennsylvania, Revenue Bonds, Immaculata University, Series 2005, 5.500%, 10/15/25 10/15 at 102.00 N/R Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School Revenue Bonds, Series 2007A, 6.375%, 12/15/37 12/17 at 100.00 BBB– Delaware County Authority, Pennsylvania, General Revenue Bonds, Eastern University, Series 2006, 4.500%, 10/01/27 – RAAI Insured 10/16 at 100.00 N/R Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3, 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R Lycoming County Authority, Pennsylvania, Revenue Bonds, Pennsylvania College of Technology, Series 2012, 5.000%, 5/01/32 5/22 at 100.00 A Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2010, 5.625%, 4/01/40 4/20 at 100.00 BBB 80 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – RAAI Insured 5/17 at 100.00 N/R Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, Series 2013A, 6.500%, 9/01/38 9/23 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of Higher Education, Series 2008AH, 5.000%, 6/15/33 6/18 at 100.00 AA Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 2006, 4.750%, 5/01/31 5/16 at 100.00 A– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 2007A, 5.000%, 5/01/37 – NPFG Insured 11/17 at 100.00 A Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Gwynedd Mercy College, Series 2012-KK1, 5.375%, 5/01/42 5/22 at 100.00 BBB Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2006, 5.000%, 4/01/21 – NPFG Insured 4/16 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First Series of 2012, 5.000%, 4/01/42 4/22 at 100.00 Aa3 90 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2012, 5.000%, 3/01/42 9/22 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 4.000%, 11/01/39 11/22 at 100.00 A3 5.000%, 11/01/42 11/22 at 100.00 A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2013A, 5.500%, 7/15/38 (WI/DD, Settling 11/07/13) No Opt. Call A– Nuveen Investments 83 NVY Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Leadership Learning Partners, Series 2005A, 5.375%, 7/01/36 1/15 at 100.00 N/R $ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 6/20 at 100.00 BB– Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Richard Allen Preparatory Charter School, Series 2006, 6.250%, 5/01/33 5/16 at 100.00 BBB– State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton County Area Community College, Series 2011, 5.500%, 3/01/31 3/21 at 100.00 A1 50 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 27.5% (18.2% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A, 5.125%, 4/01/35 4/15 at 100.00 Ba3 Allentown Area Hospital Authority, Pennsylvania, Revenue Bonds, Sacred Heart Hospital, Series 2005, 6.000%, 11/15/16 No Opt. Call N/R Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, Inc., Series 2012, 5.000%, 5/15/26 5/21 at 100.00 AA– Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical Center Project, Series 2012A, 4.500%, 11/01/41 5/22 at 100.00 AA Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 5.375%, 12/01/41 12/21 at 100.00 AA– Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health System Project, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 A Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health Center Project, Series 2010A, 7.000%, 7/01/27 7/20 at 100.00 Ba2 95 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 2007, 5.000%, 11/01/37 – CIFG Insured 11/17 at 100.00 Aa3 Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg Hospital Project, Series 2010, 5.375%, 7/01/42 7/20 at 100.00 A+ Fulton County, Pennsylvania, Industrial Development Authority Hospital Revenue Bonds, Fulton County Medical Center Project, Series 2006, 5.900%, 7/01/40 7/16 at 100.00 N/R Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster General Hospital Project, Tender Option Bond 4234, 13.640%, 1/01/36 (IF) 1/22 at 100.00 AA– Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002, 5.900%, 11/15/28 11/13 at 100.00 B+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured 7/18 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley Health Network, Series 2012B, 4.000%, 7/01/43 No Opt. Call A+ Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2007, 5.000%, 11/01/37 – AGC Insured 11/17 at 100.00 AA– Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, Series 2012, 4.000%, 11/01/32 No Opt. Call A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2007, 5.125%, 1/01/37 1/17 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A, 5.000%, 1/01/41 1/22 at 100.00 A 84 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 6/22 at 100.00 A $ Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Montgomery County Industrial Development Authority, Pennsylvania, Health Facilities Revenue Bonds, Jefferson Health System, Series 2012A, 5.000%, 10/01/41 4/22 at 100.00 AA Pennsylvania Economic Development Financing Authority, Revenue Bonds, University of Pittsburgh Medical Center Health System, Series 2013A, 5.000%, 7/01/43 7/23 at 100.00 Aa3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 8/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 5/20 at 100.00 AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.630%, 7/01/19 (IF) No Opt. Call AA Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 7/22 at 100.00 BB+ Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005, 5.000%, 12/01/25 – RAAI Insured 12/15 at 100.00 BBB– West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011: 6.250%, 1/01/31 1/21 at 100.00 BBB+ 6.500%, 1/01/36 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B: 5.625%, 1/01/32 1/22 at 100.00 BBB+ 5.750%, 1/01/41 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 2.2% (1.4% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 Baa3 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 No Opt. Call BBB– Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured 7/15 at 100.00 BBB Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue Bonds, PresbyHomes Germantown-Morrisville Project, Series 2005A, 5.625%, 7/01/35 5/15 at 102.00 Baa3 Total Housing/Multifamily Housing/Single Family – 6.1% (4.0% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 4.600%, 10/01/27 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 4.850%, 10/01/31 (Alternative Minimum Tax) (UB) 10/16 at 100.00 AA+ 40 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 5.000%, 10/01/25 10/20 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ Nuveen Investments 85 NVY Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950: $ 12.692%, 4/01/27 (IF) 4/21 at 100.00 AA+ $ 75 10.796%, 4/01/33 (IF) (4) 10/22 at 100.00 AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 4296, 14.719%, 4/01/29 (Alternative Minimum Tax) (IF) (4) 10/22 at 100.00 AA+ Total Housing/Single Family Industrials – 1.5% (1.0% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Revenue Bonds, United States Steel Corporation, Series 2005, 5.500%, 11/01/16 No Opt. Call BB– Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A, 5.000%, 11/01/27 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) No Opt. Call A– Total Industrials Long-Term Care – 8.6% (5.7% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Revenue Bonds, Lutheran Community at Telford Center, Series 2007: 5.750%, 1/01/27 1/17 at 100.00 N/R 5.750%, 1/01/37 1/17 at 100.00 N/R Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.375%, 1/01/39 1/19 at 100.00 BBB+ Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries, Series 2007, 5.000%, 1/01/36 1/17 at 100.00 BBB+ Delaware County Authority, Pennsylvania, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006, 5.000%, 11/01/36 11/16 at 100.00 A 50 Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s Retirement Community, Inc., Series 2012, 5.000%, 4/01/33 4/22 at 100.00 BB+ Lancaster County Hospital Authority, Pennsylvania, Revenue Bonds, Brethren Village Project, Series 2008A, 6.375%, 7/01/30 7/17 at 100.00 N/R Lebanon County Health Facilities Authority, Pennsylvania, Health Center Revenue Bonds, Pleasant View Retirement Community, Series 2005A, 5.300%, 12/15/26 12/14 at 100.00 N/R Montgomery County Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, ACTS Retirement-Life Communities, Inc., Series 2012, 5.000%, 11/15/26 5/22 at 100.00 A– Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/23 – AMBAC Insured 1/14 at 100.00 Baa1 Total Long-Term Care Materials – 2.0% (1.3% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) 12/15 at 100.00 BBB Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) 5/14 at 100.00 N/R Total Materials Tax Obligation/General – 28.0% (18.5% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2013C-72, 5.250%, 12/01/32 12/23 at 100.00 A+ Allegheny County, Pennsylvania, General Obligation Bonds, Series C69-C70 of 2012, 5.000%, 12/01/37 12/22 at 100.00 A+ 86 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 2002, 5.750%, 7/01/17 (UB) No Opt. Call A+ $ Heidelberg, Lebanon County, Pennsylvania, Guaranteed Sewer Revenue Bonds, Series 2011, 5.125%, 12/01/46 12/16 at 100.00 A Luzerne County, Pennsylvania, General Obligation Bonds, Series 2008B, 5.000%, 12/15/27 – AGM Insured 6/18 at 100.00 AA– Pennsylvania State, General Obligation Bonds, Second Series 2010A, 5.000%, 5/01/14 No Opt. Call AA 375 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, 6/01/34 – FGIC Insured No Opt. Call Aa3 378,308 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement Series 2005, 5.000%, 7/15/35 – AGM Insured 7/15 at 100.00 AA– Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2006B, 5.250%, 9/01/16 – AGM Insured No Opt. Call AA– Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, Series 2012, 3.000%, 2/15/34 2/18 at 100.00 Aa2 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2003B, 0.000%, 1/15/32 – FGIC Insured No Opt. Call A Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R York County, Pennsylvania, General Obligation Bonds, Series 2006, 5.000%, 6/01/33 – NPFG Insured 12/15 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 23.4% (15.4% of Total Investments) Allegheny County Redevelopment Authority, Pennsylvania, TIF Revenue Bonds, Pittsburg Mills Project, Series 2004, 5.600%, 7/01/23 7/15 at 101.00 N/R Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue Bonds, Series 2012A, 5.000%, 5/01/35 5/22 at 100.00 Baa2 Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, Series 2009C, 5.125%, 10/01/36 – AGC Insured 10/19 at 100.00 AA– Harrisburg Parking Authority, Pennsylvania, Guaranteed Revenue Refunding Bonds, Series 2001J, 5.000%, 9/01/22 – NPFG Insured 3/14 at 100.00 Baa1 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue Bonds, Series 2012A, 5.000%, 7/01/16 No Opt. Call Aaa Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue Bonds, Series 2013B-1, 5.250%, 12/01/43 12/23 at 100.00 AA Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/18 at 100.00 AA Pennsylvania Turnpike Commission, Registration Fee Revenue Bonds, Series 2005A, 5.250%, 7/15/18 – AGM Insured No Opt. Call AA– Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room Excise Tax Revenue Bonds, Refunding Series 2012, 5.000%, 2/01/26 – AGC Insured 8/22 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/33 – NPFG Insured No Opt. Call A Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ Washington County Redevelopment Authority, Pennsylvania, Tanger Outlet Victory Center Tax Increment Bonds, Series 2006A, 5.450%, 7/01/35 7/17 at 100.00 N/R Nuveen Investments 87 NVY Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Westmoreland County Municipal Authority, Pennsylvania, Municipal Service Revenue Bonds, Tender Option Bond Trust 1171, 17.123%, 8/15/37 (IF) (4) 8/23 at 100.00 A+ $ Total Tax Obligation/Limited Transportation – 12.0% (7.9% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012, 5.000%, 1/01/23 No Opt. Call BBB– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2011B, 5.000%, 12/01/41 12/21 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 A+ Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2010B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/01/33 – AGM Insured 6/26 at 100.00 AA Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 A+ Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 5.000%, 9/15/33 – FGIC Insured 1/14 at 100.00 A Total Transportation U.S. Guaranteed – 1.2% (0.8% of Total Investments) (5) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A, 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) 40 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – NPFG Insured (ETM) No Opt. Call A (5) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) 11/14 at 100.00 Aa2 (5) Total U.S. Guaranteed Utilities – 4.3% (2.9% of Total Investments) Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2008A, 2.700%, 4/01/35 (Mandatory put 4/02/18) No Opt. Call BBB– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA– Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – AMBAC Insured 10/17 at 100.00 BBB+ Total Utilities Water and Sewer – 8.3% (5.5% of Total Investments) Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015, 13.342%, 12/01/19 (IF) (4) No Opt. Call AA– Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 2004, 5.000%, 7/15/22 – AGM Insured 7/14 at 100.00 AA– Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A 88 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 12/19 at 100.00 A1 $ Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 10/19 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/01/28 –AGM Insured 7/15 at 100.00 AA– Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2013A, 5.125%, 1/01/43 1/22 at 100.00 A1 Total Water and Sewer $ Total Long-Term Investments (cost $78,587,479) Floating Rate Obligations – (7.3)% ) MuniFund Term Preferred Shares, at Liquidation Value – (47.4)% (6) ) Other Assets Less Liabilities – 3.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.3% WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 89 NPN Nuveen Pennsylvania Municipal Value Fund Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 97.1% (100.0% of Total Investments) MUNICIPAL BONDS – 97.1% (100.0% of Total Investments Consumer Staples – 3.6% (3.7% of Total Investments) $ District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.500%, 5/15/33 No Opt. Call Baa1 $ Education and Civic Organizations – 14.7% (15.2% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie Mellon University, Series 2013, 5.000%, 3/01/21 No Opt. Call AA– Delaware County Authority, Pennsylvania, Revenue Bonds, Neumann College, Series 2008, 6.000%, 10/01/30 10/18 at 100.00 BBB Lehigh County General Purpose Authority, Pennsylvania, College Revenue Bonds, Muhlenberg College Project, Series 2009, 5.250%, 2/01/39 2/19 at 100.00 A+ Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia University, Series 2006, 5.000%, 4/01/36 – RAAI Insured 4/16 at 100.00 BBB 35 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, Series 2013A, 6.500%, 9/01/38 9/23 at 100.00 BBB– Pennsylvania Higher Educational Facilities Authority, Philadelphia University Refunding Revenue Bonds, Refunding Series 2013, 5.000%, 6/01/32 6/23 at 100.00 BBB 20 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, Series 2012, 5.000%, 3/01/42 9/22 at 100.00 A+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 35 4.000%, 11/01/39 11/22 at 100.00 A3 60 5.000%, 11/01/42 11/22 at 100.00 A3 75 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, Series 2013A, 5.500%, 7/15/38 (WI/DD, Settling 11/07/13) No Opt. Call A– 50 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter School Project, Series 2010, 6.000%, 8/01/35 8/20 at 100.00 BBB+ Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 6/20 at 100.00 BB– Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 2010, 5.000%, 11/01/40 11/20 at 100.00 A Total Education and Civic Organizations Health Care – 23.3% (24.0% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 8/19 at 100.00 Aa3 35 Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health System Project, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 A Geisinger Authority, Montour County, Pennsylvania, Health System Revenue Bonds, Geisinger Health System, Series 2009A, 5.250%, 6/01/39 6/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 A– Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 10/19 at 100.00 BBB+ Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 7/22 at 100.00 BB+ 90 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005, 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– $ St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, Series 2009D, 6.250%, 11/15/34 5/19 at 100.00 Aa2 West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.250%, 1/01/31 1/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 1/22 at 100.00 BBB+ Total Health Care Housing/Multifamily – 4.7% (4.8% of Total Investments) 15 Chester County Industrial Development Authority, Pennsylvania, Student Housing Revenue Bonds, University Student Housing, LLC Project at West Chester University Series 2013A, 5.000%, 8/01/45 8/23 at 100.00 Baa3 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 Baa3 Pittsburgh Urban Redevelopment Authority, Pennsylvania, Multifamily Housing Revenue Bonds, Eva P. Mithcell Residence Project, Series 2009, 5.100%, 10/20/44 10/19 at 100.00 Aa1 Total Housing/Multifamily Housing/Single Family – 0.8% (0.8% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 55 3.300%, 10/01/32 No Opt. Call AA+ 25 3.650%, 10/01/37 No Opt. Call AA+ 40 3.700%, 10/01/42 No Opt. Call AA+ 25 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 3950, 10.796%, 4/01/33 (IF) (4) 10/22 at 100.00 AA+ 50 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds Trust 4296, 14.719%, 4/01/29 (Alternative Minimum Tax) (IF) (4) 10/22 at 100.00 AA+ Total Housing/Single Family Long-Term Care – 4.3% (4.4% of Total Investments) Montgomery County Industrial Development Authority, Pennsylvania, Retirement Communities Revenue Bonds, ACTS Retirement – Life Communities, Inc. Obligated Group, Series 2009A-1. $16,990,000 Gainesville and Hall County Development Authority (Georgia), 6.250%, 11/15/29 11/19 at 100.00 A– Tax Obligation/General – 9.0% (9.3% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2013C-72, 5.250%, 12/01/32 12/23 at 100.00 A+ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2009, 5.100%, 8/01/33 8/19 at 100.00 Aa2 Deer Lakes School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011A, 3.000%, 10/01/14 – AGM Insured No Opt. Call A1 Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 70 Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, Series 2012, 3.000%, 2/15/34 2/18 at 100.00 Aa2 25 Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R 25 Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R Total Tax Obligation/General Tax Obligation/Limited – 16.3% (16.8% of Total Investments) 25 Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue Bonds, Series 2012A, 5.000%, 5/01/35 5/22 at 100.00 Baa2 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ Harrisburg Parking Authority, Dauphin County, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2007R, 4.250%, 5/15/21 – SYNCORA GTY Insured 11/16 at 100.00 N/R Nuveen Investments 91 NPN Nuveen Pennsylvania Municipal Fund (continued) Portfolio of Investments October 31, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2009, 6.500%, 4/01/34 4/19 at 100.00 A2 $ Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds, Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds, Series 2011, 3.000%, 6/01/15 No Opt. Call A+ Total Tax Obligation/Limited Transportation – 5.0% (5.1% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 5.000%, 1/01/40 1/20 at 100.00 A– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA 50 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 2010B-1, 5.000%, 12/01/37 12/19 at 100.00 A– Total Transportation U.S. Guaranteed – 2.2% (2.3% of Total Investments) (5) 5 Allegheny County Hospital Development Authority, Pennsylvania, Hospital Revenue Bonds, Allegheny Valley Hospital-Sublessee, Series 1982Q, 7.000%, 8/01/15 (ETM) No Opt. Call AA+ (5) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured 9/14 at 100.00 A1 (5) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 (Pre-refunded 2/18/14) 2/14 at 100.00 A+ (5) Total U.S. Guaranteed Water and Sewer – 13.2% (13.6% of Total Investments) Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust 4015, 13.342%, 12/01/19 (IF) (4) No Opt. Call AA– Chester County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, Aqua Pennsylvania Inc. Project, Series 2007A, 5.000%, 2/01/40 – FGIC Insured (Alternative Minimum Tax) 2/17 at 100.00 AA– Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2009A: 5.250%, 1/01/32 1/19 at 100.00 A1 5.250%, 1/01/36 1/19 at 100.00 A1 Total Water and Sewer $ Total Long-Term Investments (cost $16,966,837) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 92 Nuveen Investments Statement of Assets & Liabilities October 31, 2013 (Unaudited) New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage (NXJ ) New Jersey Dividend Advantage 2 (NUJ ) New Jersey Municipal Value (NJV ) Assets Investments, at value (cost $425,908,070, $257,250,911, $134,868,392, $97,057,657 and $22,894,381, respectively) $ Cash Receivable for: Interest Investments sold — — — Deferred offering costs — Other assets Total assets Liabilities Floating rate obligations — Payable for: Common share dividends Interest — Investments purchased — Offering costs — — MuniFund Term Preferred (MTP) Shares, at liquidation value — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — Accrued expenses: Management fees Directors/Trustees fees Other Total liabilities Net assets applicable to common shares $ Common shares outstanding Net asset value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) (2,274,503 ) (946,790 ) (885,015 ) (247,910 ) Net unrealized appreciation (depreciation) (127,562 ) Net assets applicable to common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited N/A N/A – Fund is not authorized to issue Preferred Shares. See accompanying notes to financial statements. Nuveen Investments 93 Statement of Assets & Liabilities (Unaudited) (continued) Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Pennsylvania Municipal Value (NPN ) Assets Investments, at value (cost $357,259,741, $315,041,881, $68,679,854, $78,587,479 and $16,966,837, respectively) $ Cash Receivable for: Interest Investments sold Deferred offering costs — Other assets Total assets Liabilities Floating rate obligations — Payable for: Common share dividends Interest — — — Investments purchased Offering costs — — — MuniFund Term Preferred (MTP) Shares, at liquidation value — — — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — — — Accrued expenses: Management fees Directors/Trustees fees Other Total liabilities Net assets applicable to common shares $ Common shares outstanding Net asset value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) (598,958 ) (3,124,604 ) (250,648 ) (507,575 ) (37,075 ) Net unrealized appreciation (depreciation) (255,816 ) Net assets applicable to common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited Unlimited N/A N/A – Fund is not authorized to issue Preferred Shares. See accompanying notes to financial statements. 94 Nuveen Investments Statement of Operations Six Months Ended October 31, 2013 (Unaudited) New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage (NXJ ) New Jersey Dividend Advantage 2 (NUJ ) New Jersey Municipal Value (NJV ) Investment Income $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees — — Remarketing fees — — Custodian fees and expenses Directors/Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments (943,756 ) (390,671 ) (159,482 ) (102,233 ) Change in net unrealized appreciation (depreciation) of investments (28,927,259 ) (18,276,434 ) (10,358,526 ) (7,248,703 ) (1,885,463 ) Net realized and unrealized gain (loss) (29,871,015 ) (18,667,105 ) (10,518,008 ) (7,225,933 ) (1,987,696 ) Net increase (decrease) in net assets applicable to common shares from operations $ ) $ ) $ ) $ ) $ ) See accompanying notes to financial statements. Nuveen Investments 95 Statement of Operations (Unaudited) (continued) Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Pennsylvania Dividend Advantage (NXM ) Pennsylvania Dividend Advantage 2 (NVY ) Pennsylvania Municipal Value (NPN ) Investment Income $ Expenses Management fees Shareholder servicing agent fees and expenses 87 Interest expense and amortization of offering costs — Liquidity fees — — — Remarketing fees — — — Custodian fees and expenses Directors/Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees 86 Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments (297,717 ) (479,966 ) (217,859 ) (236,691 ) (82,132 ) Change in net unrealized appreciation (depreciation)of investments (28,411,164 ) (24,205,835 ) (5,102,047 ) (5,719,651 ) (1,264,617 ) Net realized and unrealized gain (loss) (28,708,881 ) (24,685,801 ) (5,319,906 ) (5,956,342 ) (1,346,749 ) Net increase (decrease) in net assets applicable to common shares from operations $ ) $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 96 Nuveen Investments Statement of Changes in Net Assets (Unaudited) New Jersey Investment Quality (NQJ) New Jersey Premium Income (NNJ) Six Months Ended 10/31/13 Year Ended 4/30/13 Six Months Ended 10/31/13 Year Ended 4/30/13 Operations Net investment income (loss) $ Net realized gain (loss) from investments (943,756 ) (390,671 ) Change in net unrealized appreciation (depreciation) of investments (28,927,259 ) (18,276,434 ) Net increase (decrease) in net assets applicable to common shares from operations (21,710,853 ) (13,637,279 ) Distributions to Common Shareholders From net investment income (8,237,116 ) (16,974,690 ) (5,147,370 ) (10,407,066 ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders (8,237,116 ) (16,974,690 ) (5,147,370 ) (10,407,066 ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — Repurchased and retired — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — Net increase (decrease) in net assets applicable to common shares (29,947,969 ) (18,784,649 ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 97 Statement of Changes in Net Assets (Unaudited) (continued) New Jersey Dividend Advantage (NXJ) New Jersey Dividend Advantage 2 (NUJ) New Jersey Municipal Value (NJV) Six Months Ended 10/31/13 Year Ended 4/30/13 Six Months Ended 10/31/13 Year Ended 4/30/13 Six Months Ended 10/31/13 Year Ended 4/30/13 Operations Net investment income (loss) $ Net realized gain (loss) from investments (159,482 ) (102,233 ) Change in net unrealized appreciation (depreciation) of investments (10,358,526 ) (7,248,703 ) (1,885,463 ) Net increase (decrease) in net assets applicable to common shares from operations (8,390,430 ) (5,705,278 ) (1,479,659 ) Distributions to Common Shareholders From net investment income (2,168,190 ) (4,904,711 ) (1,534,590 ) (3,523,283 ) (488,291 ) (1,047,328 ) From accumulated net realized gains — (395,298 ) Decrease in net assets applicable to common shares from distributions to common shareholders (2,168,190 ) (4,904,711 ) (1,534,590 ) (3,523,283 ) (488,291 ) (1,442,626 ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Repurchased and retired (31,324 ) — (14,748 ) — — — Net increase (decrease) in net assets applicable to common shares from capital share transactions (31,324 ) (14,748 ) — Net increase (decrease) in net assets applicable to common shares (10,589,944 ) (7,254,616 ) (1,967,950 ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 98 Nuveen Investments Pennsylvania Investment Quality (NQP) Pennsylvania Premium Income 2 (NPY) Six Months Ended 10/31/13 Year Ended 4/30/13 Six Months Ended 10/31/13 Year Ended 4/30/13 Operations Net investment income (loss) $ Net realized gain (loss) from investments (297,717 ) (479,966 ) Change in net unrealized appreciation (depreciation) of investments (28,411,164 ) (24,205,835 ) Net increase (decrease) in net assets applicable to common shares from operations (22,507,769 ) (18,464,803 ) Distributions to Common Shareholders From net investment income (6,765,628 ) (14,620,276 ) (6,550,131 ) (13,100,263 ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders (6,765,628 ) (14,620,276 ) (6,550,131 ) (13,100,263 ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Repurchased and retired (112,017 ) — — — Net increase (decrease) in net assets applicable to common shares from capital share transactions (112,017 ) — — Net increase (decrease) in net assets applicable to common shares (29,385,414 ) (25,014,934 ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 99 Statement of Changes in Net Assets (Unaudited) (continued) Pennsylvania Dividend Advantage (NXM) Pennsylvania Dividend Advantage 2 (NVY) Pennsylvania Municipal Value (NPN) Six Months Ended 10/31/13 Year Ended 4/30/13 Six Months Ended 10/31/13 Year Ended 4/30/13 Six Months Ended 10/31/13 Year Ended 4/30/13 Operations Net investment income (loss) $ Net realized gain (loss) from investments (217,859 ) (236,691 ) (82,132 ) Change in net unrealized appreciation (depreciation) of investments (5,102,047 ) (5,719,651 ) (1,264,617 ) Net increase (decrease) in net assets applicable to common shares from operations (4,179,882 ) (4,697,451 ) (936,252 ) Distributions to Common Shareholders From net investment income (1,185,681 ) (2,589,487 ) (1,386,130 ) (3,187,858 ) (387,754 ) (775,508 ) From accumulated net realized gains — (129,890 ) — (125,213 ) — (367,635 ) Decrease in net assets applicable to common shares from distributions to common shareholders (1,185,681 ) (2,719,377 ) (1,386,130 ) (3,313,071 ) (387,754 ) (1,143,143 ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired (81,684 ) — (63,283 ) — — — Net increase (decrease) in net assets applicable to common shares from capital share transactions (81,684 ) — (63,283 ) — — Net increase (decrease) in net assets applicable to common shares (5,447,247 ) (6,146,864 ) (1,324,006 ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments Statement of Cash Flows Six Months Ended October 31, 2013 (Unaudited) New Jersey Investment Quality (NQJ ) New Jersey Premium Income (NNJ ) New Jersey Dividend Advantage (NXJ ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ ) $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — — Amortization (Accretion) of premiums and discounts, net ) (Increase) Decrease in: Receivable for interest ) ) ) Receivable for investments sold Other assets ) Increase (Decrease) in: Payable for interest — — ) Payable for investments purchased ) ) ) Accrued management fees ) ) ) Accrued Directors/Trustees fees 96 Accrued other expenses ) ) ) Net realized (gain) loss from investments Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains — (2 ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) ) Increase (Decrease) in: Floating rate obligations — — — Payable for offering costs ) ) MTP Shares, at liquidation value — — ) VRDP Shares, at liquidation value — — Cash distributions paid to common shareholders ) ) ) Cost of common shares repurchased and retired — — ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the end of period $ $ $ Supplemental Disclosure of Cash Flow Information New Jersey New Jersey New Jersey Investment Premium Dividend Quality Income Advantage (NQJ ) (NNJ ) (NXJ ) Cash paid for interest (excluding amortization of offering costs) $ $ $ See accompanying notes to financial statements. Nuveen Investments Statement of Cash Flows (Unaudited) (continued) New Jersey Dividend Advantage 2 (NUJ ) Pennsylvania Investment Quality (NQP ) Pennsylvania Premium Income 2 (NPY ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ ) $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) ) Other assets Increase (Decrease) in: Payable for interest (7 ) — — Payable for investments purchased ) Accrued management fees ) ) ) Accrued Directors/Trustees fees 52 Accrued other expenses ) ) ) Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Floating rate obligations — — ) Payable for offering costs ) ) ) MTP Shares, at liquidation value — — — VRDP Shares, at liquidation value — — — Cash distributions paid to common shareholders ) ) ) Cost of common shares repurchased and retired ) ) — Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning of period Cash at the end of period $ $ $ Supplemental Disclosure of Cash Flow Information New Jersey Pennsylvania Pennsylvania Dividend Investment Premium Advantage 2 Quality Income 2 (NUJ ) (NQP ) (NPY ) Cash paid for interest (excluding amortization of offering costs) $ $ $ See accompanying notes to financial statements. Nuveen Investments Pennsylvania Pennsylvania Dividend Dividend Advantage Advantage 2 (NXM ) (NVY ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ ) $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) ) Other assets Increase (Decrease) in: Payable for interest (1 ) (6 ) Payable for investments purchased ) Accrued management fees ) ) Accrued Directors/Trustees fees 37 39 Accrued other expenses ) ) Net realized (gain) loss from investments Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Floating rate obligations ) ) Payable for offering costs ) ) MTP Shares, at liquidation value — — VRDP Shares, at liquidation value — — Cash distributions paid to common shareholders ) ) Cost of common shares repurchased and retired ) ) Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the end of period $ $ Supplemental Disclosure of Cash Flow Information Pennsylvania Pennsylvania Dividend Dividend Advantage Advantage 2 (NXM ) (NVY ) Cash paid for interest (excluding amortization of offering costs) $ $ See accompanying notes to financial statements. Nuveen Investments Financial Highlights (Unaudited) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Shareholders (a) Total From Net Investment Income to Common Shareholders From Accumulated Net Realized Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value New Jersey Investment Quality (NQJ) Year Ended 4/30: 2014(f) $ $ $ ) $
